

EXHIBIT 10.26
 
 


DIGITALPOST INTERACTIVE, INC.
FORM OF SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made as of May 30, 2008
by and between (i) DigitalPost Interactive, Inc., a Nevada corporation (the
“Company”), and (ii) Agile Opportunity Fund, LLC, a Delaware limited liability
company (“Agile”), and other investors that may hereafter become a party hereto
(together with Agile, the “Investors”, each an “Investor”).


In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1. Purchase and Sale of Securities.
 
1.1 Sale and Issuance of Note; Initial Closing.
 
(a) Subject to the terms and conditions of this Agreement and in reliance on the
representations and warranties set forth or referred to herein, the Company
hereby agrees to sell and issue to the Investors, and the Investors hereby agree
to purchase from the Company, (i) at the Initial Closing (as hereinafter
defined), Original Issue Discount Term Secured Convertible Promissory Notes in
the aggregate face amounts of $242,424.24 for an aggregate purchase price of
$200,000 (the “Initial Notes Purchase Price”), such Secured Convertible
Promissory Notes to be in the form attached hereto as Exhibit A, each of the
Investors purchasing the amount of Initial Notes set forth on Schedule 1.1
hereto (the "Initial Notes") with a maturity date of May 30, 2010 (the “Maturity
Date”), and (ii) at each Subsequent Closing (as hereinafter defined), Original
Issue Discount Term Secured Convertible Promissory Notes in the in the aggregate
face amounts of $242,424.24 for an aggregate purchase price of $200,000 (the
“Additional Notes Purchase Price”), each such Secured Convertible Promissory
Note to be in the form identical to the Initial Notes (including, without
limitation, the Maturity Date), each of the Investors purchasing the amount of
Additional Notes set forth on Schedule 1.1 hereto (the “Additional Notes”;
collectively with the Initial Notes, the “Notes”).  The Notes, including accrued
but unpaid interest thereon, will be convertible into shares of Common Stock of
the Company (“Common Stock”), at a conversion price of $0.25 per share, subject
to adjustment as provided therein,(the “Common Stock Conversion Shares”).
 
(b) In connection with the purchase and sale of the Notes hereunder and in
addition thereto, the Company agrees to issue to the Investors (i) warrants to
purchase an aggregate of 400,000 shares of Common Stock at the exercise price of
$0.25 per share of Common Stock and in the form attached as Exhibit B-1 hereto
(the “Series A Warrants”) and (ii) warrants to purchase an aggregate of 400,000
shares of Common Stock at an exercise price of $0.30 per share and in the form
attached as Exhibit B-2 hereto (the “Series B Warrants”), with the exercise
prices subject to adjustment as provided therein (the Series A Warrants and
Series B Warrants being collectively referred to as the “Warrants”) and with
each Investor receiving the number of Warrants set forth on Schedule 1.1
hereto.  Of the total number of Series A Warrants and Series B Warrants to be
issued hereunder, one-third (1/3) shall be issued at the Initial Closing and an
additional one-third (1/3) shall be issued at each of the two Subsequent
Closings.  The Notes and the Warrants are collectively referred to herein as the
“Securities”.
 
1.2 Initial Closing.  The closing of the purchase, sale and issuance of the
Initial Notes shall take place at the offices of Westerman Ball Ederer Miller &
Sharfstein, LLP (“WBEMS”), 170 Old Country Road, Fourth Floor, Mineola, New York
11501, simultaneous with the execution hereof (the "Initial Closing").  At the
Initial Closing, (i) the Company will deliver to the Investors the duly executed
Initial Notes and the duly executed Warrants to be delivered thereat pursuant to
Section 1.1(b) hereof against delivery by the Investors to the Company of the
purchase price therefor by wire transfer of the amount thereof to the Company’s
account or by such other method agreed to between the Investors and the Company
and (ii) the Company shall execute the Security Agreement in favor of the
Investors granting to the Investors a first priority security interest in the
“Collateral” referred to therein in the form of Exhibit C attached hereto (the
“Security Agreement”).
 
1.3 Subsequent Closings.  The closing of the purchase, sale and issuance of the
Additional Notes shall take place at the offices of WBEMS on each of the
thirtieth (30th) day and sixtieth (60th) day after the Initial Closing (each, a
“Subsequent Closing”).  At each Subsequent Closing, the Company shall deliver to
the Investors duly executed Additional Notes and duly executed Warrants to be
delivered thereat pursuant to Section 1.1(b) hereof against delivery by the
Investors to the Company of the Additional Notes Purchase Price therefor by wire
transfer of the amount thereof to the Company’s account or by such other method
agreed to between the Investors and the Company; provided, however, that at the
Company’s sole discretion, the Company may deliver notice to Agile prior to
either or both of the Subsequent Closings that the Company does not desire to
proceed with such Subsequent Closing, which will then be deemed canceled and the
Company will be forever relieved of receiving funds and delivering documents
pursuant to this Section 1.3 with respect to such Subsequent Closing.
 
1.4 Fees and Expenses.  At the Initial Closing, the Company shall pay up to a
maximum of $10,000 in aggregate all fees due to third party agents and expenses
incurred by the Investors and/or Agile Investments, LLC in connection with the
transactions hereunder, including, without limitation, the legal fees and
expenses of WBEMS incurred in connection with the preparation of this Agreement
and the consummation of the transactions contemplated hereby and $9,000 payable
to Agile Investments, LLC for due diligence costs, structuring and monitoring
fees.  Further, on each of the thirtieth (30th) day and sixtieth (60th) day
after the Initial Closing, only if the Subsequent Closing takes place thereon,
the Company shall pay an additional $6,000 for each Subsequent Closing that
takes place to Agile Investments, LLC for due diligence costs, structuring and
monitoring fees, plus the legal fees of WBEMS incurred in connection with such
Subsequent Closings up to a maximum of $2,000 per Subsequent Closing.
 
1.5 Defined Terms Used in this Agreement.  In addition to the terms defined
elsewhere in this Agreement, the following terms used in this Agreement shall be
construed to have the meanings set forth below.
 
“Approvals” means, collectively, all actions, approvals, consents, waivers,
exemptions, Orders, authorizations, registrations, declarations, filings and
recordings.


“Business or Condition” of the Company means the business, operations, assets,
properties, earnings, prospects or condition (financial or other) of the
Company.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Governmental Body” means any federal, state, municipal, local or other
governmental department, commission, board, bureau, agency, instrumentality,
political subdivision or taxing authority, of any country.


“Intellectual Property” any patents, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, copyrights,
manufacturing processes, formulae, trade secrets and know-how of a Person.


“Material Adverse Change; Material Adverse Effect; Materially Adverse” in, on or
with respect to, the Company, shall mean a material adverse change in the
Company’s Business or Condition, a material adverse effect on the Company’s
Business or Condition or an event which is materially adverse to the Company's
Business or Condition.


“Order” means any order, writ, injunction, decree, judgment, award,
determination, direction or demand by a Governmental Body, arbitrator or court.


 “Person” means any individual, corporation, association, partnership, joint
venture, limited liability company, trust or estate, organization, business,
government or agency or political subdivision thereof, or any other entity.


“Public Offering” means any offering by the Company of its capital stock or
equity securities to the public pursuant to an effective registration statement
under the Securities Act or any comparable statement under any similar federal
statute then in force.


“Sale of the Company” means either (i) the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company or (ii) a transaction or series
of transactions (including, without limitation, by way of merger, consolidation,
or sale of equity) the result of which is that the holders of the Company’s
outstanding voting securities immediately prior to such transactions are after
giving effect to such transactions no longer, in the aggregate, the “beneficial
owners” (as such term is defined in Rule 13d-3 and Rule 13D-5 promulgated under
the Securities Exchange Act), directly or indirectly through one or more
intermediaries, of more than 50% of the voting power of the outstanding voting
securities of the Company.


“Securities Act” means the Securities Act of 1933, as amended.
 
1.6 Beneficial Ownership Limitations.  Notwithstanding anything to the contrary
contained herein, at no time shall either Investor together with any
“affiliates” of the Investor (as defined in the Exchange Act) “beneficially own”
(as defined in the Exchange Act) in excess of Four and 99/00 percent (4.99%) of
the outstanding shares of Common Stock of the Company.  Accordingly, no Investor
shall convert any portion of the Notes or exercise any of the Warrants if, as a
result of such conversion or exercise, such Investor (together with such
Investor’s affiliates) would beneficially own in excess of Four and 99/00
percent (4.99%) of the outstanding shares of Common Stock, inclusive of shares
of Common Stock beneficially owned by such Investor and acquired other than
through the conversion of the Notes or exercise of the Warrants, without the
prior written consent of the Company.
 
2. Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investors that:
 
2.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as presently conducted or proposed to be conducted.  The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure so to qualify would have a Material Adverse Effect.
 
                      2.2           Capitalization.  As of immediately prior to
the Initial Closing, the authorized capital stock of the Company consists of
480,000,000 shares of Common Stock, of which 59,014,607 are issued and
outstanding.  All of the outstanding shares of Common Stock have been duly
authorized, are fully paid and nonassessable.  Schedule 2.2 describes all
securities exercisable or convertible into Common Stock and also identifies the
stockholders of record and beneficially and the holders and amounts of all other
outstanding securities of the Company, including, without limitation, any
securities convertible or exchangeable into shares of Common Stock, in any such
case in excess of five (5%) percent of the “fully-diluted” outstanding shares of
Common Stock.
 
2.3           Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the Security Agreement and the authorization, issuance and delivery of the
Securities has been taken and this Agreement and the Security Agreement, when
executed and delivered by the Company and assuming due execution and delivery by
the Investors, shall constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
                      2.4           Valid Issuance of Securities.  The
Securities when issued, sold and delivered in accordance with the terms hereof
for the consideration expressed herein, will be duly and validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws.
 
2.5           Consents and Approvals.  No Approval by, from or with and no other
action in respect of, any Governmental Body or any other Person (including any
trustee or holder of any indebtedness, securities or other obligations of the
Company) is required (a) for or in connection with the valid execution and/or
delivery by the Company of or the performance by the Company of its obligations
under this Agreement or the Security Agreement or the consummation by the
Company of the transactions contemplated hereby, including the offer, issuance,
sale and delivery by the Company of the Securities, or (b) as a condition to the
legality, validity or enforceability as against the Company of this Agreement or
the Security Agreement.
 
2.6           Intellectual Property.  The Company represents and warrants that
it has full right, title and interest in and to, or otherwise has the right to
license its Intellectual Property.  Schedule 2.6 identifies the Company’s
material Intellectual Property. To the best of the Company's knowledge, no claim
is pending nor has the Company received notice to the effect that its
Intellectual Property infringes or will infringe upon or conflict with the
asserted rights of any other Person, and to the best of the Company’s knowledge,
there is no basis for any such claim (whether or not pending or
threatened).  Except as set forth on Schedule 2.6, there are no outstanding
options, licenses, or agreements of any kind relating to the foregoing, nor is
the Company bound by or a party to any options, licenses, or agreements of any
kind with respect to its Intellectual Property.  The Company is not obligated or
under any liability whatsoever to make any payments by way of royalties, fees or
otherwise to any owner of or licensor or other claimant to its Intellectual
Property.  No claim is pending or, to the Company's knowledge, threatened to the
effect that the Intellectual Property is invalid or unenforceable by the
Company, and there is no basis for any such claim (whether or not pending or, to
the Company's knowledge, threatened).
 
2.7           Subsidiaries.  The Company does not own or control, directly or
indirectly, any interest in any other company or subsidiary and is not a
participant in any joint venture, partnership or similar arrangement.
 
2.8           Financial Statements.  The Company has made available to the
Investors its audited financial statements (including balance sheet, income
statement and statement of cash flows) as of December 31, , 2007 and its
unaudited financial statements as of March 31, 2008 (collectively, the
“Financial Statements”).  The Financial Statements (i) have been prepared in
accordance with generally accepted accounting principles, (ii) are true,
complete and correct and (iii) fairly present in all material respects the
financial condition and operating results of the Company as of the dates and for
the periods indicated therein, except that the unaudited statements are subject
to normal year-end audit adjustments.
 
2.9           Disclosure.  No representation or warranty of the Company
contained in this Agreement, any certificate or document furnished or to be
furnished to the Investors at the Initial Closing or the Financial Statements
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statement contained herein or therein not
misleading in light of the circumstances under which they were made.
 
3. Representations and Warranties of the Investors.  Each Investor hereby
represents and warrants, severally and not jointly, to the Company that, as to
itself:
 
3.1 Authorization.  The Investor has full power and authority to enter into this
Agreement.  This Agreement, when executed and delivered by the Investor,
assuming due execution and delivery by the other parties hereto, will constitute
a valid and legally binding obligation of the Investor, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.
 
3.2 Restricted Securities.  The Investor understands that the Securities are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Investor must hold
the Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.
 
3.3 Indemnification.  The Investor agrees to indemnify and hold harmless the
Company and each of its directors, officers, agents, and affiliates from and
against any and all loss, damage or liability due to or arising out of a breach
of any representation or warranty of the Investor contained in this Agreement.
 
                      3.4           Purchase for Own Account. The Securities
will be acquired for investment for the Investor's own account, not as a nominee
or agent, and not with a view to the public resale or distribution thereof
within the meaning of the 1933 Act, and the Investor has no present intention of
selling, granting any participation in or otherwise distributing the same. The
investor has not been formed for the specific purpose of acquiring the
Securities.


                      3.5           Investment Experience. The Investor
understands that the acquisition of the Securities involves substantial risk.
The Investor has experience as an investor in securities of companies and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of its investment
and protecting its own interests in connection with this investment.


                      3.6           Accredited Investor Status. The Investor is
an "accredited investor" within the meaning of Regulation D and has suitably
answered the Investor Questionnaire attached as Schedule 1 hereto.


4.           Miscellaneous.
 
4.1 Put Right for Series A Warrants.  Commencing on May 30, 2010 and ending on
May 30, 2013, each Investor shall have the right, at its sole option and demand,
immediately upon notice to the Company, to sell all or any portion of the Series
A Warrants, and/or the shares underlying thereunder to the extent the Series A
Warrants have been previously exercised, back to the Company for a total
consideration equal to thirty percent (30%) of the aggregate Initial Notes
Purchase Price and Additional Notes Purchase Price for the Notes purchased by
such Investor if all such Warrants or underlying shares were “put” to the
Company (with pro-ration as applicable).
 
4.2           Registration Rights.  Each time the Company proposes to register
any of its securities under the Securities Act of 1933, as amended, whether for
its own account or for the account of holders of its securities or both (except
with respect to registration statements on Forms S-4, S-8 or any successor or
similar form or “Rule 145” transactions), it shall include all Common Stock
Conversion Shares as well as all of the shares of Common Stock underlying the
Warrants (collectively, "Conversion Stock") in the registration initiated by the
Company.  If any particular registration to be effected pursuant to this Section
4.2 shall be, in whole or in part, an underwritten public offering of Common
Stock for the account of the Company, the number of shares of Conversion Stock
to be included in such an underwriting on behalf of the Investor may be reduced
if, and to the extent that, the managing underwriter shall be of the opinion (a
written copy of which shall be delivered to the Investors) that the inclusion of
all of the shares requested to be included in such underwriting by the Investors
would materially and adversely affect the marketing of the Common Stock to be
sold by the Company under such registration statement.  The Company shall comply
with all legal requirements to maintain “evergreen” any registration statement
that includes any Conversion Stock for so long as any Notes or Warrants are
outstanding or any Conversion Stock is outstanding that has not yet been sold
thereunder.


                      4.4           Successors and Assigns.  This Agreement may
not be assigned by the Company without the prior written consent of the Agile,
which consent shall not be unreasonably withheld.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
4.5           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.  Each of the
parties hereto submits to the personal jurisdiction of and each agrees that all
proceedings relating hereto shall be brought in federal or state courts located
within Nassau or Suffolk Counties in the State of New York.
 
                      4.6           Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument.
 
                      4.7           Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.
 
                      4.8           Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient upon
delivery, when delivered personally or by overnight courier or sent by fax (upon
customary confirmation of receipt), or 48 hours after being deposited in the
U.S. mail, as certified or registered mail, with postage prepaid, addressed to
the party to be notified at such party’s address as set forth on the signature
page hereto, or as subsequently modified by written notice, and if to any
Investor, with a copy to Westerman Ball Ederer Miller and Sharfstein, LLP,
170 Old Country Road, Suite 400, Mineola, New York 11501, Attn: Alan C. Ederer,
Esq.
 
                      4.9           Confidentiality.  This Agreement is
confidential, and none of its provisions or terms shall be disclosed to anyone
who is not an Investor or an officer or director of the Company or their agents,
advisers or legal counsel, unless required by law.
 
4.10           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements relating to the subject matter
hereof existing between the parties hereto are expressly canceled.  This
Agreement may be modified or amended only with the written consent of all of the
parties hereto.
 


[Remainder of Page Intentionally Left Blank]



 






{Securities Purchase Agreement (DigitalPost) / 00099278.DOC / 4}
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Securities Purchase
Agreement as of the date first written above.
 
DIGITALPOST INTERACTIVE, INC.
 


By:___________________________________________
      Name:
      Title:
 
Address:
_______________________________
_______________________________






AGILE OPPORTUNITY FUND, LLC
By: AGILE INVESTMENTS, LLC, Managing Member




By:___________________________________________
     Name: David I. Propis
 Title:  Managing Member


Address:
1175 Walt Whitman Road, Suite 100A
Melville, NY 11747




 

 






{Securities Purchase Agreement (DigitalPost) / 00099278.DOC / 4}
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


INVESTOR SUITABILITY QUESTIONNAIRE


By execution below, the undersigned acknowledges that the Company is relying
upon the accuracy and completeness of the representations contained herein in
complying with its obligations under applicable laws.
 


 
1.  
The undersigned acknowledges and represents as follows:



 
(a)  
That the undersigned alone or with the assistance of the undersigned's own
professional advisor who is unaffiliated with and who is not compensated by the
Company or any of their affiliates has such knowledge and experience in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of an investment in the Company, has the capacity to protect
the undersigned's own interests in connection with a loan to the Company and has
the net worth to undertake such risks such that the undersigned could be
reasonably assumed to have the capacity to protect his own interests in
connection with such investment;



(b)  
The undersigned has been given reasonable opportunity to ask questions of, and
receive answers from, representatives of the Company concerning the terms and
conditions of this investment and to obtain any additional information, to the
extent reasonably available.  The Company has requested that the undersigned
seek advice from its own legal counsel, accountant or investment advisor on the
risks associated with the investment;



(c)  
That the undersigned realizes that the transferability of any Securities is
restricted and that a legend may be placed on any certificate representing the
Securities substantially to the following effect:



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").  THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT WITH RESPECT TO SUCH SECURITIES, OR AN OPINION OF
THE ISSUER'S COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE
1933 ACT.


2.  
The undersigned acknowledges that the issuance of any securities in connection
with this investment are subject to the Federal securities laws of the United
States, and that, pursuant to the U.S. Federal securities laws and state
securities laws, the Securities may be acquired only by persons who come within
the definition of an “Accredited Investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the 1933 Act and no more than
thirty-five (35) non-Accredited Investors.  Furthermore, if the undersigned is
an accredited investor, the undersigned has acknowledged that it qualifies as an
“Accredited Investor” by checking the appropriate category below:




 






{Securities Purchase Agreement (DigitalPost) / 00099278.DOC / 4}
 
 

--------------------------------------------------------------------------------

 

FOR INDIVIDUALS
 


 
Category I: ___
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the undersigned's spouse,
presently exceeds U.S. $1,000,000.



Explanation.  In calculation of net worth the undersigned may include equity in
personal property and real estate, including the undersigned's principal
residence, cash, short-term investments, stocks and securities.  Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.


Category II: ___
The undersigned is an individual (not a partnership, corporation, etc.) who had
an individual income in excess of U.S.$200,000 in 2006 and 2007, or joint income
with the undersigned's spouse in excess of $300,000 in 2006 and 2007, and has a
reasonable expectation of reaching the same income level in 2008.



Category III: ___
The undersigned otherwise meets the definition of "Accredited Investors" as
defined in Section 230.501(a) of the Act.

 
FOR ENTITIES



___
An entity in which all of the equity owners are Accredited Investors

 
___
A corporation, partnership, business trust, limited liability company or Section
501 (c)(3) organization with total assets in excess of $5 million that was not
formed for the specific purpose of investing herein.

 
___
A trust with total assets in excess of $5 million, which is not formed for the
specific purpose of investing herein, whose purpose is directed by a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of this prospective investment.

 
___
A broker-dealer registered pursuant to section 15 of the Securities Exchange Act
of 1934. A bank or savings and loan association as defined in Section 3(a) of
the Securities Act of 1933, whether acting in its individual or fiduciary
capacity.

 
___
An insurance company as defined in section 2(13) of the Securities Act of 1933.

 
___
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in section 2(a)(48) of that Act not
formed for the specific purpose of investing herein.

 
___
A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5 million.

 
___
An employee benefit plan within the meaning of ERISA, provided, that the
investment decision is made by a plan fiduciary, as defined in section 3(21) of
such Act, which is a bank, savings and loan association, insurance company or
registered investment advisor, or that the employee benefit plan has total
assets in excess of $5 million; or, if the plan is self-directed, with
investment decisions made solely by persons that are Accredited Investors.



4.  
The undersigned, if other than an individual, makes the following additional
representations:



 
(a)  
The undersigned was not organized for the specific purpose of acquiring the
investment; and



 
(b)
This Agreement have been duly authorized by all necessary action on the part of
the undersigned, have been duly executed by an authorized representative of the
undersigned, and are legal, valid and binding obligations of the undersigned
enforceable in accordance with their respective terms.



Executed this ____ day of May __________, 2008.
 


 
The undersigned hereby represents he has read this entire Agreement.
 


 
____________________________
Signature
SCHEDULE 1.1


NOTES PURCHASED AND WARRANTS RECEIVED
AT INITIAL CLOSING AND SUBSEQUENT CLOSINGS




Investor
Purchase Price
Face Amount of Notes
Series A Warrants
Series B Warrants
Agile Opportunity Fund, LLC
$200,000.00
$242,424.24
96,969.70
96,969.70
         
TOTAL
$200,000.00
$242.424.24
96,969.70
96,969.70






 






{Securities Purchase Agreement (DigitalPost) / 00099278.DOC / 4}
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.2


SECURITIES

 
[REDACTED]

SCHEDULE 2.6


INTELLECTUAL PROPERTY
 
[REDACTED]

 
EXHIBIT A




 
NEITHER THIS NOTE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS NOTE NOR ANY SHARES OF
STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THIS NOTE OR SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID
EXEMPTION THEREFROM UNDER THE ACT.


THE ISSUE PRICE OF THIS NOTE IS $200,000 (THE "ISSUE PRICE").  THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THIS NOTE IS $42,424.24 (THE “OID AMOUNT”).  THE
ISSUE DATE OF THIS NOTE IS MAY 30, 2008.


DIGITALPOST INTERACTIVE, INC.


Form of Original Issue Discount Term Secured Convertible  Promissory Note




$242,424.24                                                                                                                                 May
30, 2008


FOR VALUE RECEIVED, the undersigned DigitalPost Interactive, Inc., a Nevada
corporation (referred to herein as "Borrower" or the "Company"), promises to pay
to the order of Agile Opportunity Fund LLC, its successors or assigns (the
"Lender"), the principal sum of Two Hundred Forty Two Thousand Four Hundred
Twenty Four and 24/100 Dollars ($242,424.24) (the "Face Amount") on May 30, 2010
(the "Maturity Date"), together with interest on the $200,000 Issue Price of
this Note at a rate equal to fifteen percent (15%) per annum calculated on the
basis of a 360 day year (the "Interest Rate").  The first interest payment after
the date hereof shall be due and payable on the last day of the first full month
following the date hereof.  Thereafter, interest shall be due and payable on the
last day of each month prior to the Maturity Date.  Notwithstanding any other
provision hereof, interest paid or becoming due hereunder and any other payments
hereunder which may constitute interest shall in no event exceed the maximum
rate permitted by applicable law.


           Interest due hereunder is payable in lawful money of the United
States of America to the Lender at the address set forth in that certain
Securities Purchase Agreement between the Borrower and the Lenders identified
therein of even date herewith, as amended from time to time (the "Securities
Purchase Agreement") and pursuant to which this Note is issued.  The terms and
conditions of the Securities Purchase Agreement and all other loan documents
executed in connection therewith ("Loan Documents") are incorporated by
reference herein and made a part hereof.  All capitalized terms not otherwise
defined herein shall have the respective meanings as set forth in the Securities
Purchase Agreement.




           Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Note is paid in full, Lender shall have the right, in its sole
discretion, to convert the then outstanding Face Amount of this Note less the
then as yet unamortized portion of the OID Amount (the “Convertible Principal
Balance”) plus accrued but unpaid interest under this Note, in whole or in part,
into shares (each, a “Conversion Share”) of Common Stock at a conversion price
equal to $0.25 per Conversion Share, subject to adjustment as provided in
Section 2 herein (the “Conversion Price”).


(b)           Lender may convert this Note at the Conversion Price by the
surrender of this Note (properly endorsed) to the Company at the principal
office of the Borrower, together with the form of Notice of Conversion attached
hereto as Annex A (a “Notice of Conversion”) duly completed, dated and executed,
specifying therein the principal amount of this Note and/or outstanding interest
to be converted.  The “Conversion Date” shall be the date that such Notice of
Conversion and this Note is duly provided to Borrower hereunder (or, at Lender's
option, the next interest payment date with respect to Lender's conversion of
any scheduled interest payment).  In the event that the Lender shall specify a
name or names other than that of the Lender to receive any of the Conversion
Shares issuable upon such exercise of the conversion option, the Notice of
Conversion also shall be accompanied by payment of all transfer taxes payable
upon the issuance of the Conversion Shares to such specified person(s).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion, this Note and applicable transfer taxes, if
any, all in accordance with Section 1(b) with respect to a conversion of any
portion of this Note, the Lender (and any person(s) receiving Conversion Shares
in lieu of the Lender) shall be deemed to have become the holder of record for
all purposes of the Conversion Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Note, the Company, at the
Company’s expense (including the payment by Company of any applicable issuance
and similar taxes, but excluding the transfer taxes referred to in Section
1(b)), will cause to be issued in the name of and delivered to the Lender
(and/or such other person(s) identified in the Notice of Conversion with respect
to such conversion), certificates evidencing the number of duly authorized,
validly issued, fully paid and non-assessable Conversion Shares to which the
Lender (and/or such other person(s) identified in such Notice of Conversion,
shall be entitled to receive upon the conversion), such certificates to be in
such reasonable denominations as Lender may request when delivering the Notice
of Conversion.


(e)           If less than the entire Convertible Principal Balance of this Note
is being converted, the Company shall execute and deliver to the Lender a new
replacement Note (dated as of the date hereof) evidencing a face amount which is
the percentage of the original Face Amount equal to the portion of the
Convertible Principal Balance that has not been so converted.


Section 2.  Conversion Price Adjustment.


(a)           If the Borrower, at any time while this Note is outstanding, (i)
shall pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (ii) subdivide outstanding shares of Common
Stock into a larger number of shares, (iii) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Borrower, then the Conversion Price shall be multiplied by
a fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding after such event. Any adjustment made
pursuant to this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.


                      (b)           In case of any consolidation or merger of
the Borrower with or into another corporation or the conveyance of all or
substantially all of the assets of the Borrower to another corporation, this
Note shall thereafter be convertible (to the extent such conversion is permitted
hereunder) into the number of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock of the Borrower
deliverable upon conversion of this Note would have been entitled upon such
consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holders of this Note,
to the end that the provisions set forth herein shall be thereafter applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the conversion of the Note.


           Section 3.  Reservation of Stock.  The Borrower covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock solely for the purpose of issuance upon conversion of
this Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Lender, not less than such
number of shares of the Common Stock as shall be issuable upon the conversion of
the outstanding Face Amount of this Note and accrued and unpaid interest
hereunder.  If at any time, the Company does not have available an amount of
authorized but unissued Common Stock or Common Stock held in treasury necessary
to satisfy any conversion of all amounts outstanding under this Note, the
Company shall call and hold a special meeting of its stockholders within 30 days
of the occurrence of any shortfall in authorized shares for the purpose of
approving an increase in the number of shares of authorized Common Stock to an
amount sufficient to enable conversion all amounts outstanding under this Note,
subject in all respects to compliance with the requirements of Section 14 of the
Securities Exchange Act of 1934 to which the Borrower is subject.  The Board of
Directors of the Company shall recommend that stockholders vote in favor of
increasing the number of authorized shares of Common Stock at any such
meeting.  Each Member of the Board of Directors of the Company shall also vote
all of such Director’s voting securities of the Company in favor of such
increase in authorized shares.  The Borrower covenants that all shares of Common
Stock that may be issuable upon conversion of this Note shall, upon issue, be
duly and validly authorized, issued and fully paid and nonassessable.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Note other than such as
have been met or obtained. The execution, delivery and performance of this Note
and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto or the securities issuable
upon conversion of this will not violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.


           Section 4.  No Fractional Shares.  Upon a conversion hereunder, the
Borrower shall not be required to issue stock certificates representing
fractions of shares of Common Stock, and in lieu of any fractional shares which
would otherwise be issuable, the Borrower shall issue the next highest whole
number of shares of Common Stock, as the case may be.


Section 5.  Redemption.


(a)  Mandatory Redemption.  If at any time while this Note shall be outstanding,
the Company shall consummate: (i) a “going-private” transaction whereby the
Common Stock shall thereafter cease to be registered under the Exchange Act;
(ii) a Sale of the Company; or (iii) the closing of a financing in excess of
five million dollars ($5,000,000), then the Company shall deliver a written
notice to the Lender of the pending consummation of any transaction described in
clauses (i)-(iii) of this Section 5 (each, a "Liquidity Event") fifteen (15)
days prior thereto and shall redeem this Note immediately following the closing
of a Liquidity Event by paying the applicable Redemption Price.  As used herein,
"Redemption Price" shall equal the accrued but unpaid interest outstanding under
this Note, plus: (i) if the effective date or closing date, as applicable, of
the Liquidity Event giving rise to such repayment obligation (the “Repayment
Date”) is prior to the six (6) month anniversary of the date hereof, one hundred
ten percent (110%) of the Face Amount of this Note; (ii) if the Repayment Date
is on or after the six (6) month anniversary of the date hereof, but prior to
the twelve (12) month anniversary of the date hereof, one hundred fifteen
percent (115%) of the Face Amount of this Note; or (iii) if the Repayment Date
is on or after the twelve (12) month anniversary of the date hereof, one hundred
twenty percent (120%) of the Face Amount of this Note.  The Borrower shall
deliver to the Lender the Redemption Price on the Repayment Date in immediately
available funds.  For the purpose of clarification, after delivery of a notice
of a Liquidity Event as provided for in this Section, the Lender shall continue
to be entitled to effectuate conversions as contemplated under this Note until
such time as the redemption under this Section is consummated.


(b)  Voluntary Prepayment.  If at any time while the Notes shall be outstanding,
the Company may deliver a written notice of prepayment to the Lender of its
intention to prepay the Notes in full, or in part, fifteen (15) days prior
thereto and shall redeem such portion of the Notes as indicated in the notice by
paying the applicable Redemption Price above.  The date of the notice in this
instance is the Repayment Date.  For the purpose of clarification, after
delivery of a notice of prepayment as provided for in this Section, the Lender
shall continue to be entitled to effectuate conversions as contemplated under
this Note until such time as the redemption under this Section is consummated.


           Section 6.  Transferability.  This Note and any of the rights granted
hereunder are freely transferable by the Lender, in its sole discretion, subject
to federal and state securities law restrictions, if any.


           Section 7.  Event of Default.


(a)           An "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Note, as and when the same shall become due and
payable (whether the Maturity Date or by acceleration or otherwise);


(ii)           The Borrower or any subsidiary shall fail to observe or perform
any other material covenant, agreement or warranty contained in, or otherwise
commit any breach or default of any provision of this Note or any Loan Document
to which it is a party;


(iii)           The Borrower or any subsidiary shall commence, or there shall be
commenced against the Borrower or any Subsidiary any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or Subsidiary or there is commenced
against the Borrower or Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Borrower or
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower or
Subsidiary makes a general assignment for the benefit of creditors; or the
Borrower or Subsidiary shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Borrower or Subsidiary shall by any act or failure to act expressly indicate its
consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Borrower or Subsidiary for the purpose
of effecting any of the foregoing;


           (iv)           The Borrower or any subsidiary shall default in any of
its obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any leasing or factoring
arrangement of the Borrower, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable.


(b)           Following an Event of Default, the Interest Rate shall increase to
twenty percent (20%) per annum (but not exceeding the maximum rate permitted by
law) immediately following such Event of Default. Upon the occurrence of an
Event of Default hereunder, the entire Face Amount of this Note together with
any accrued but unpaid interest shall automatically become due and payable.  The
failure of the Lender to exercise any of its rights hereunder in any particular
instance shall not constitute a waiver of the same or of any other right in that
or any subsequent instance with respect to the Lender or any subsequent
holder.  The Lender need not provide and the Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.


           Section 8.  Registration Rights.  The Lender is entitled to certain
registration rights with respect to the Common Stock issuable upon conversion of
this Debenture as set forth in the Securities Purchase Agreement.


           Section 9.  Notices.  Any and all notices, requests, documents or
other communications or deliveries required or permitted to be given or
delivered hereunder shall be delivered in accordance with the notice provisions
of the Securities Purchase Agreement.


           Section 10.  Governing Law; Waiver of Jury Trial.  This Note and the
provisions hereof are to be construed according to and are governed by the laws
of the State of New York, without regard to principles of conflicts of laws
thereof.  Borrower agrees that the New York State Supreme Court located in the
County of Nassau, State of New York shall have exclusive jurisdiction in
connection with any dispute concerning or arising out of this Note, the Loan
Documents, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Note, the Loan Documents and/or arising out of or relating to any dispute
between the parties, the Lender shall be entitled to recover all of his or its
costs and expenses relating collection and enforcement of this Note (including
without limitation, reasonable attorney’s fees and disbursements) in addition to
any other relief to which the Lender may be entitled.


THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATING TO THIS NOTE.


Section 11.  Successors and Assigns.  Subject to applicable securities laws,
this Note and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Lender.


Section 12.  Amendment.  This Note may be modified or amended or the provisions
hereof waived only with the written consent of the Lender and the Company.


Section 13.  Severability.  Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]



 






{Promissory Note (DigitalPost/Agile) / 00099277.DOC / 2}
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.


DIGITALPOST INTERACTIVE, INC.




By:_________________________________
     Name:
     Title:









































 






{Promissory Note (DigitalPost/Agile) / 00099277.DOC / 2}
 
 

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Promissory Note


           The undersigned Lender hereby elects to convert $__________ principal
(equal to $______ Face Amount less, if Conversion Date is prior to Maturity
Date, $____ unamortized OID Amount, capitalized terms used as defined in the
Note) and $_____ interest currently outstanding and owed under the Original
Issue Discount Term Secured Convertible Promissory Note issued to Agile
Opportunity Fund, LLC at a Conversion Price of $___ (the “Note”) and to purchase
___________ shares of Common Stock of DigitalPost Interactive, Inc. issuable
upon conversion of such Note, and requests that certificates for such securities
shall be issued in the name of:




___________________________________________________________
(please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)


and be delivered as follows:




___________________________________________________________
please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)




Lender Name:_______________________________________________


By:________________________________________________________
      Name:
      Title:


Conversion Date:___________________________________________











 






{Promissory Note (DigitalPost/Agile) / 00099277.DOC / 2}
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1




 
 

--------------------------------------------------------------------------------

 
 




DIGITALPOST INTERACTIVE, INC.
FORM OF WARRANT (SERIES A)




May 30, 2008


THIS WARRANT, AND ALL SHARES OF STOCK ISSUABLE UNDER THIS WARRANT, HAVE BEEN AND
WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
("THE ACT"). SUCH SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.


These are Series A Warrants issued pursuant to the Securities Purchase Agreement
dated as of May 30, 2008 between DigitalPost, Inc., a Nevada corporation (the
“Company”) and the other parties thereto, including the Investor identified
below (the “Securities Purchase Agreement”).  This Warrant is subject to a
certain Put Right pursuant to Section 4.1 of the Securities Purchase Agreement
and is entitled to certain registration rights pursuant to Section 4.2 of the
Securities Purchase Agreement. The number of shares issuable upon exercise of
this Warrant shall be subject to adjustment in accordance with the terms hereof.


THIS CERTIFIES THAT, for value received, AGILE OPPORTUNITY FUND, LLC (the
"Investor", “Lender” or the “Holder”), or its permitted assigns is entitled,
subject to the terms and conditions of this Warrant, at any time following the
Effective Date and before 5:30 P.M. New York City time on the Expiration Date,
to purchase from the Company, 96,969.70 shares of Common Stock (such shares and
all other shares issued or issuable pursuant to this Warrant referred to
hereinafter as "Warrant Stock"). The initial "Purchase Price" per share shall be
equal to $0.25 for an aggregate Purchase Price for all Warrant Stock equal to
$24,242.43.


1.           DEFINITIONS: As used in this Warrant, the following terms shall
have the following respective meanings:


“Affiliate” when used with respect to any Person, shall mean (a) any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person, and (b) any executive officer or director of
such Person and any executive officer, director or general partner of the other
Person which controls such Person.  For the purposes of this definition,
"control" (including the correlative meanings of the terms "controlling",
"controlled by" and "under common control with"), with respect to any Person,
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.


“Common Stock” shall mean the common stock, $.001 par value, of the Company.


“Effective Date" shall mean May 30, 2008.


"Expiration Date" shall mean the five year anniversary of the Effective Date.


"Fair Market Value" of a share of Warrant Stock as of a particular date shall
mean:


(a)           If traded on a securities exchange or the Nasdaq National Market,
the Fair Market Value shall be deemed to be the average of the closing price of
the Warrant Stock on such exchange or market over the five (5) business days
ending on the day immediately prior to the applicable date of valuation;


(b)           If actively traded over-the-counter, the Fair Market Value shall
be deemed to be the average of the closing bid prices over the 30-day period
ending on the day immediately prior to the applicable date of valuation; and


(c)           If there is no active public market, the Fair Market Value shall
be the value thereof, as agreed upon by the Company and the Holder; provided,
however, that if the Company and the Holder cannot agree on such value, such
value shall be determined by an independent valuation firm experienced in
valuing businesses such as the Company and jointly selected in good faith by the
Company and the Holder. Fees and expenses of the valuation firms shall be paid
solely by the Company.


"Holder" shall mean the Investor, its successors or assigns.


"Notes" shall mean the Notes as defined in and issued pursuant to the Securities
Purchase Agreement.


"Person" shall mean any individual, corporation, partnership, limited liability
company, trust or other entity or organization, including any governmental
authority or political subdivision thereof.


"Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.


"SEC" shall mean the United States Securities and Exchange Commission.


"Warrant" shall mean this Warrant and any warrant delivered in substitution or
exchange therefor as provided herein.


2.           EXERCISE OF WARRANT.


2.1           Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, this Warrant may be exercised, in
whole or in part at any time or from time to time, from and after the Effective
Date and on or before the Expiration Date by delivery (including, without
limitation, delivery by facsimile) of the form of Notice of Exercise attached
hereto as Exhibit 1 (the "Notice of Exercise"), duly executed by the Holder, to
the Company at its then principal office, and as soon as practicable after such
date, surrendering:


(a)           this Warrant at the principal office of the Company, and


(b)           payment in cash, by check or by wire transfer of an amount equal
to the product obtained by multiplying the number of shares of Warrant Stock
being purchased upon such exercise by the then effective Purchase Price (the
"Exercise Amount").


Notwithstanding the foregoing, in the event that the Company becomes subject to
the reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), then at no time thereafter shall Holder, together with any
“affiliates” of Holder (as defined in the Securities and Exchange Act of 1934,
as amended) “beneficially own” (as defined in the Exchange Act) in excess of
Four and 99/100 percent (4.99%) of the outstanding shares of Common Stock of the
Company.  Accordingly, in the event that the Company becomes subject to the
reporting requirements under the Exchange Act, Holder may not exercise any
portion of this Warrant if, as a result of such exercise, Holder (together with
Holder’s affiliates) would beneficially own in excess of Four and 99/100 percent
(4.99%) of the outstanding shares of Common Stock of the Company, inclusive of
shares of Common Stock beneficially owned by the Holder and acquired other than
through exercise of this Warrant, without the prior written consent of the
Company.


[Remainder of Page Intentionally Left Blank]

1.3 
{Warrant-Series A (DigitalPost/Agile) / 00099414.DOC / 2}








 
 

--------------------------------------------------------------------------------

 

2.2           Net Issue Exercise.  In lieu of the payment methods set forth in
Section 2.1(b) above, the Holder may elect to exchange all or some of the
Warrant for shares of Warrant Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant as provided in this Section 2.2, the Holder shall tender
to the Company the Warrant for the amount being exchanged, along with written
notice of the Holder's election to exchange some or all of the Warrant, and the
Company shall issue to the Holder the number of shares of the Warrant Stock
computed using the following formula:


X = Y (A-B)
 A


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock (as adjusted to the date of
such calculation).


All references herein to an "exercise" of the Warrant shall include an exchange
pursuant to this Section 2.2.


The provisions in this Section 2.2 shall not be available during the
effectiveness of the registration statement covering all Warrant Stock referred
to in Section 4.2 of the Securities Purchase Agreement, but only so long as
there does not exist any Event of Default under any of the Notes.


2.3           "Easy Sale" Exercise  In lieu of the payment methods set forth in
Section 2.1 (b) above, when permitted by law and applicable regulations
(including exchange, Nasdaq and NASD rules and including that all shares so
issued will be deemed to be fully paid, non-assessable and properly listed or
admitted for trading), the Holder may pay the Purchase Price through a "same day
sale" commitment from the Holder (and if applicable a broker-dealer that is a
member of the National Association of Securities Dealers (a "NASD Dealer')),
whereby the Holder irrevocably elects to exercise this Warrant and to sell a
portion of the shares so purchased to pay for the Purchase Price and the Holder
(or, if applicable, the NASD Dealer) commits upon sale (or, in the case of the
NASD Dealer, upon receipt) of such shares to forward the Purchase Price directly
to the Company.  The Company does not have an “easy sale” process established
with a broker-dealer; however, the Company will use its best efforts to
establish such a process within six (6) months of the date of this warrant.


2.4           Stock Certificates; Fractional Shares.  As soon as practicable on
or after any date of exercise of this Warrant pursuant to this Section 2, the
Company shall issue and deliver to the Person or Persons entitled to receive the
same a certificate or certificates for the number of whole shares of Warrant
Stock issuable upon such exercise, together with cash in lieu of any fraction of
a share equal to such fraction of the current Fair Market Value of one whole
share of Warrant Stock as of the date of exercise of this Warrant. No fractional
shares or scrip representing fractional shares shall be issued upon an exercise
of this Warrant.


2.5           Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Warrant Stock purchasable hereunder. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above. The Person
entitled to receive the shares of Warrant Stock issuable upon exercise of this
Warrant shall be treated for all purposes as the holder of record of such shares
as of the close of business on the date the Holder is deemed to have exercised
this Warrant.


           2.6           Purchase Price Adjustment.


(a)           If the Company shall effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before such
subdivision shall be proportionately decreased.  If the Company shall combine
the outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased.  If the
Company shall make or issue a dividend or other distribution payable in
securities, then and in each such event provision shall be made so that the
holder of this Warrant shall receive upon exercise hereof, in addition to the
number of shares of Common Stock receivable thereupon, the amount of securities
that the holder of this Warrant would have received had this Warrant been
exercised for Common Stock on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of exercise of this Warrant retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving corporation), then
and in each such event provision shall be made so that such holder shall receive
upon exercise hereof the amount of such reclassified Common Stock that such
holder would have received had this Warrant been exercised for Common Stock
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
exercise of this Warrant, retained such reclassified Common Stock, giving effect
to all adjustments called for during such period under this paragraph with
respect to the rights of the holder of this Warrant.


(b)           Whenever the Purchase Price shall be adjusted as provided in this
Section 2.6, the Company shall forthwith provide notice of such adjustment to
the holder of this Warrant together with a statement, certified by the chief
financial officer of the Company, showing in detail the facts requiring such
adjustment and the Purchase Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Purchase Price
shall be required unless such adjustment would require a change of at least 1%
in such Purchase Price; provided, however, that any adjustments which by reason
of this paragraph (b) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment.


                      (c)           In case of any consolidation or merger of
the Company with or into another corporation or the conveyance of all or
substantially all of the assets of the Company to another corporation, this
Warrant shall thereafter be exercisable (to the extent such exercise is
permitted hereunder) into the number of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon exercise of this Warrant would have been entitled upon
such consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this
Warrant, to the end that the provisions set forth herein shall be thereafter
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of the this Warrant.


3.           VALID ISSUANCE; TAXES.  All shares of Warrant Stock issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable;
provided that the Company shall pay all taxes and other governmental charges
that may be imposed in respect of the issue or delivery thereof. The Company
shall not be required to pay any tax or other charge imposed in connection with
any transfer involved in the issuance of any certificate for shares of Warrant
Stock in any name other than that of the Registered Holder of this Warrant, and
in such case the Company shall not be required to issue or deliver any stock
certificate or security until such tax or other charge has been paid, or it has
been established to the Company's reasonable satisfaction that no tax or other
charge is due.


4.           LOSS OR MUTILATION. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company shall execute and deliver in lieu thereof a new Warrant of like
tenor as the lost, stolen, destroyed or mutilated Warrant.


5.           RESERVATION OF WARRANT STOCK . Notwithstanding anything to the
contrary in this Agreement, Holder acknowledges that as of the date hereof, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than the minimum required to honor conversion requests hereunder
(the “Share Deficiency”).  The Company agrees to take action as soon as
practicably possible to remedy the Share Deficiency.  After remedy of the Share
Deficiency, the Company hereby covenants that at all times there shall be
reserved for issuance and delivery upon exercise of this Warrant such number of
shares of Warrant Stock, Common Stock or other shares of capital stock of the
Company as are from time to time issuable upon exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Articles of
Incorporation to provide sufficient reserves of shares of Warrant Stock issuable
upon exercise of this Warrant. All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws. Issuance of this Warrant shall constitute full authority to the
Company's officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Warrant Stock upon
the exercise of this Warrant.


6.           RESTRICTIONS ON TRANSFER. The Holder, by acceptance hereof, agrees
that, absent an effective registration statement filed with the SEC under the
Securities Act of 1933, as amended (the "Securities Act"), covering the
disposition or sale of this Warrant or the Warrant Stock issued or issuable upon
exercise hereof, as the case may be, and registration or qualification under
applicable state securities laws, such Holder will not sell, transfer, pledge,
or hypothecate any or all such Warrants or Warrant Stock, as the case may be,
unless either (a) the Company has received an opinion of counsel, in form and
substance reasonably satisfactory to the Company, to the effect that such
registration is not required in connection with such disposition or (b) the sale
of such securities is made pursuant to SEC Rule 144.


7.           NOTICE.  All notices and other communications from the Company to
the Holder shall be sent to the Holder at the address for such Holder set forth
on the Company’s books and records.


8.           HEADINGS; SECTION REFERENCE.  The headings in this Warrant are for
purposes of convenience in reference only, and shall not be deemed to constitute
a part hereof.  All Section references herein are references, to Sections of
this Warrant unless specified otherwise.


9.           LAW GOVERNING.  . This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
conflict of laws provisions.  The parties agree that the New York State Supreme
Court located in the County of Nassau, State of New York shall have exclusive
jurisdiction in connection with any dispute concerning or arising out of this
Warrant, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Warrant and/or arising out of or relating to any dispute between the parties,
the prevailing party with respect to each specific issue in a matter shall be
entitled to recover all of his or its costs and expenses relating to such issue
(including without limitation, reasonable attorney’s fees and disbursements) in
addition to any other relief to which such party may be entitled..


10.           NO IMPAIRMENT. The Company will not, by amendment of its Articles
of Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company: (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise and (b) will take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non­assessable shares of Warrant Stock upon exercise of this Warrant.


11.           SEVERABILITY. If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.           COUNTERPARTS. For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.


13.           NO INCONSISTENT AGREEMENTS. The Company will not on or after the
date of this Warrant enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holder or otherwise
conflicts with the provisions hereof.


14.           SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:30 P.M. the next business day.


[Remainder of Page Intentionally Left Blank’ Signature Page Follows]

1.3 
{Warrant-Series A (DigitalPost/Agile) / 00099414.DOC / 2}








 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned duly authorized representative of the
Company has executed this Warrant as of the day and date first written above.




DIGITALPOST INTERACTIVE, INC.




By:____________________________
      Name:
      Title:



1.3 
{Warrant-Series A (DigitalPost/Agile) / 00099414.DOC / 2}








 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE


(To be executed upon exercise of Warrant)




The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, ___ shares of Warrant Stock:


1.  
Tenders herewith payment of the exercise price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of $_______ for
__________ such securities.



2.  
Elects the Net Issue Exercise option pursuant to Section 2.2 of the Warrant, and
accordingly requests delivery of a net of _________ of such securities,
according to the following calculation:



 
X = Y (A-B)
(       )= (    ) [(           ) - (         )]

A                                       (_______)


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of the Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock.


3.  
Elects the Easy Sale Exercise option pursuant to Section 2.3 of the Warrant, and
accordingly requests delivery of a net of ________ of such securities to the
brokerage firm identified below and attaches the agreement of said firm to pay
to the Company out of the proceeds of sale the purchase price of the Warrant
Shares.



Unless Easy Sale Exercise is elected above, in which case the Warrant Shares
shall be issued to the Warrant Holder’s account at said brokerage firm, please
issue a certificate or certificates for such securities in the name of, and pay
any cash for any fractional share to (please print name, address and social
security number):


Name:                                ______________________________________
Address:                      ______________________________________
Signature:                                ______________________________________
Date:                                ______________________________________


Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.


If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.











1.3 
{Warrant-Series A (DigitalPost/Agile) / 00099414.DOC / 2}








 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2








DIGITALPOST INTERACTIVE, INC.
FORM OF WARRANT (SERIES B)




May 30, 2008


THIS WARRANT, AND ALL SHARES OF STOCK ISSUABLE UNDER THIS WARRANT, HAVE BEEN AND
WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
("THE ACT"). SUCH SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.


These are Series B Warrants issued pursuant to the Securities Purchase Agreement
dated as of May 30, 2008 between DigitalPost, Inc., a Nevada corporation (the
“Company”) and the other parties thereto, including the Investor identified
below (the “Securities Purchase Agreement”).  This Warrant is entitled to
certain registration rights pursuant to Section 4.2 of the Securities Purchase
Agreement. The number of shares issuable upon exercise of this Warrant shall be
subject to adjustment in accordance with the terms hereof.


THIS CERTIFIES THAT, for value received, AGILE OPPORTUNITY FUND, LLC (the
"Investor", “Lender” or the “Holder”), or its permitted assigns is entitled,
subject to the terms and conditions of this Warrant, at any time following the
Effective Date and before 5:30 P.M. New York City time on the Expiration Date,
to purchase from the Company, 96,969.70 shares of Common Stock (such shares and
all other shares issued or issuable pursuant to this Warrant referred to
hereinafter as "Warrant Stock"). The initial "Purchase Price" per share shall be
equal to $0.30 for an aggregate Purchase Price for all Warrant Stock equal to
$29,090.91.


1.           DEFINITIONS: As used in this Warrant, the following terms shall
have the following respective meanings:


“Affiliate” when used with respect to any Person, shall mean (a) any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person, and (b) any executive officer or director of
such Person and any executive officer, director or general partner of the other
Person which controls such Person.  For the purposes of this definition,
"control" (including the correlative meanings of the terms "controlling",
"controlled by" and "under common control with"), with respect to any Person,
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.


“Common Stock” shall mean the common stock, $.001 par value, of the Company.


“Effective Date" shall mean May 30, 2008.


"Expiration Date" shall mean the five year anniversary of the Effective Date.


"Fair Market Value" of a share of Warrant Stock as of a particular date shall
mean:


(a)           If traded on a securities exchange or the Nasdaq National Market,
the Fair Market Value shall be deemed to be the average of the closing price of
the Warrant Stock on such exchange or market over the five (5) business days
ending on the day immediately prior to the applicable date of valuation;


(b)           If actively traded over-the-counter, the Fair Market Value shall
be deemed to be the average of the closing bid prices over the 30-day period
ending on the day immediately prior to the applicable date of valuation; and


(c)           If there is no active public market, the Fair Market Value shall
be the value thereof, as agreed upon by the Company and the Holder; provided,
however, that if the Company and the Holder cannot agree on such value, such
value shall be determined by an independent valuation firm experienced in
valuing businesses such as the Company and jointly selected in good faith by the
Company and the Holder. Fees and expenses of the valuation firms shall be paid
solely by the Company.


"Holder" shall mean the Investor, its successors or assigns.


"Notes" shall mean the Notes as defined in and issued pursuant to the Securities
Purchase Agreement.


"Person" shall mean any individual, corporation, partnership, limited liability
company, trust or other entity or organization, including any governmental
authority or political subdivision thereof.


"Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.


"SEC" shall mean the United States Securities and Exchange Commission.


"Warrant" shall mean this Warrant and any warrant delivered in substitution or
exchange therefor as provided herein.



1.3 






{Warrant-Series B (DigitalPost/Agile) / 00099422.DOC / 3}
 
 

--------------------------------------------------------------------------------

 

2.           EXERCISE OF WARRANT.


2.1           Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, this Warrant may be exercised, in
whole or in part at any time or from time to time, from and after the Effective
Date and on or before the Expiration Date by delivery (including, without
limitation, delivery by facsimile) of the form of Notice of Exercise attached
hereto as Exhibit 1 (the "Notice of Exercise"), duly executed by the Holder, to
the Company at its then principal office, and as soon as practicable after such
date, surrendering:


(a)           this Warrant at the principal office of the Company, and


(b)           payment in cash, by check or by wire transfer of an amount equal
to the product obtained by multiplying the number of shares of Warrant Stock
being purchased upon such exercise by the then effective Purchase Price (the
"Exercise Amount").


Notwithstanding the foregoing, in the event that the Company becomes subject to
the reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), then at no time thereafter shall Holder, together with any
“affiliates” of Holder (as defined in the Securities and Exchange Act of 1934,
as amended) “beneficially own” (as defined in the Exchange Act) in excess of
Four and 99/100 percent (4.99%) of the outstanding shares of Common Stock of the
Company.  Accordingly, in the event that the Company becomes subject to the
reporting requirements under the Exchange Act, Holder may not exercise any
portion of this Warrant if, as a result of such exercise, Holder (together with
Holder’s affiliates) would beneficially own in excess of Four and 99/100 percent
(4.99%) of the outstanding shares of Common Stock of the Company, inclusive of
shares of Common Stock beneficially owned by the Holder and acquired other than
through exercise of this Warrant, without the prior written consent of the
Company.


2.2           Net Issue Exercise.  In lieu of the payment methods set forth in
Section 2.1(b) above, the Holder may elect to exchange all or some of the
Warrant for shares of Warrant Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant as provided in this Section 2.2, the Holder shall tender
to the Company the Warrant for the amount being exchanged, along with written
notice of the Holder's election to exchange some or all of the Warrant, and the
Company shall issue to the Holder the number of shares of the Warrant Stock
computed using the following formula:


X = Y (A-B)
 A


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock (as adjusted to the date of
such calculation).


All references herein to an "exercise" of the Warrant shall include an exchange
pursuant to this Section 2.2.


The provisions in this Section 2.2 shall not be available during the
effectiveness of the registration statement covering all Warrant Stock referred
to in Section 4.2 of the Securities Purchase Agreement, but only so long as
there does not exist any Event of Default under any of the Notes.


2.3           "Easy Sale" Exercise  In lieu of the payment methods set forth in
Section 2.1 (b) above, when permitted by law and applicable regulations
(including exchange, Nasdaq and NASD rules and including that all shares so
issued will be deemed to be fully paid, non-assessable and properly listed or
admitted for trading), the Holder may pay the Purchase Price through a "same day
sale" commitment from the Holder (and if applicable a broker-dealer that is a
member of the National Association of Securities Dealers (a "NASD Dealer')),
whereby the Holder irrevocably elects to exercise this Warrant and to sell a
portion of the shares so purchased to pay for the Purchase Price and the Holder
(or, if applicable, the NASD Dealer) commits upon sale (or, in the case of the
NASD Dealer, upon receipt) of such shares to forward the Purchase Price directly
to the Company.  The Company does not have an “easy sale” process established
with a broker-dealer; however, the Company will use its best efforts to
establish such a process within six (6) months of the date of this warrant.


2.4           Stock Certificates; Fractional Shares.  As soon as practicable on
or after any date of exercise of this Warrant pursuant to this Section 2, the
Company shall issue and deliver to the Person or Persons entitled to receive the
same a certificate or certificates for the number of whole shares of Warrant
Stock issuable upon such exercise, together with cash in lieu of any fraction of
a share equal to such fraction of the current Fair Market Value of one whole
share of Warrant Stock as of the date of exercise of this Warrant. No fractional
shares or scrip representing fractional shares shall be issued upon an exercise
of this Warrant.


2.5           Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Warrant Stock purchasable hereunder. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above. The Person
entitled to receive the shares of Warrant Stock issuable upon exercise of this
Warrant shall be treated for all purposes as the holder of record of such shares
as of the close of business on the date the Holder is deemed to have exercised
this Warrant.


           2.6           Purchase Price Adjustment.


(a)           If the Company shall effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before such
subdivision shall be proportionately decreased.  If the Company shall combine
the outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased.  If the
Company shall make or issue a dividend or other distribution payable in
securities, then and in each such event provision shall be made so that the
holder of this Warrant shall receive upon exercise hereof, in addition to the
number of shares of Common Stock receivable thereupon, the amount of securities
that the holder of this Warrant would have received had this Warrant been
exercised for Common Stock on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of exercise of this Warrant retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving corporation), then
and in each such event provision shall be made so that such holder shall receive
upon exercise hereof the amount of such reclassified Common Stock that such
holder would have received had this Warrant been exercised for Common Stock
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
exercise of this Warrant, retained such reclassified Common Stock, giving effect
to all adjustments called for during such period under this paragraph with
respect to the rights of the holder of this Warrant.


(b)           Whenever the Purchase Price shall be adjusted as provided in this
Section 2.6, the Company shall forthwith provide notice of such adjustment to
the holder of this Warrant together with a statement, certified by the chief
financial officer of the Company, showing in detail the facts requiring such
adjustment and the Purchase Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Purchase Price
shall be required unless such adjustment would require a change of at least 1%
in such Purchase Price; provided, however, that any adjustments which by reason
of this paragraph (b) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment.


                      (c)           In case of any consolidation or merger of
the Company with or into another corporation or the conveyance of all or
substantially all of the assets of the Company to another corporation, this
Warrant shall thereafter be exercisable (to the extent such exercise is
permitted hereunder) into the number of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon exercise of this Warrant would have been entitled upon
such consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this
Warrant, to the end that the provisions set forth herein shall be thereafter
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of the this Warrant.


3.           VALID ISSUANCE; TAXES.  All shares of Warrant Stock issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable;
provided that the Company shall pay all taxes and other governmental charges
that may be imposed in respect of the issue or delivery thereof. The Company
shall not be required to pay any tax or other charge imposed in connection with
any transfer involved in the issuance of any certificate for shares of Warrant
Stock in any name other than that of the Registered Holder of this Warrant, and
in such case the Company shall not be required to issue or deliver any stock
certificate or security until such tax or other charge has been paid, or it has
been established to the Company's reasonable satisfaction that no tax or other
charge is due.


4.           LOSS OR MUTILATION. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company shall execute and deliver in lieu thereof a new Warrant of like
tenor as the lost, stolen, destroyed or mutilated Warrant.


5.           RESERVATION OF WARRANT STOCK . Notwithstanding anything to the
contrary in this Agreement, Holder acknowledges that as of the date hereof, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than the minimum required to honor conversion requests hereunder
(the “Share Deficiency”).  The Company agrees to take action as soon as
practicably possible to remedy the Share Deficiency.  After remedy of the Share
Deficiency, the Company hereby covenants that at all times there shall be
reserved for issuance and delivery upon exercise of this Warrant such number of
shares of Warrant Stock, Common Stock or other shares of capital stock of the
Company as are from time to time issuable upon exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Articles of
Incorporation to provide sufficient reserves of shares of Warrant Stock issuable
upon exercise of this Warrant. All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws. Issuance of this Warrant shall constitute full authority to the
Company's officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Warrant Stock upon
the exercise of this Warrant.


6.           RESTRICTIONS ON TRANSFER. The Holder, by acceptance hereof, agrees
that, absent an effective registration statement filed with the SEC under the
Securities Act of 1933, as amended (the "Securities Act"), covering the
disposition or sale of this Warrant or the Warrant Stock issued or issuable upon
exercise hereof, as the case may be, and registration or qualification under
applicable state securities laws, such Holder will not sell, transfer, pledge,
or hypothecate any or all such Warrants or Warrant Stock, as the case may be,
unless either (a) the Company has received an opinion of counsel, in form and
substance reasonably satisfactory to the Company, to the effect that such
registration is not required in connection with such disposition or (b) the sale
of such securities is made pursuant to SEC Rule 144.


7.           NOTICE.  All notices and other communications from the Company to
the Holder shall be sent to the Holder at the address for such Holder set forth
on the Company’s books and records.


8.           HEADINGS; SECTION REFERENCE.  The headings in this Warrant are for
purposes of convenience in reference only, and shall not be deemed to constitute
a part hereof.  All Section references herein are references, to Sections of
this Warrant unless specified otherwise.


9.           LAW GOVERNING.  . This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
conflict of laws provisions.  The parties agree that the New York State Supreme
Court located in the County of Nassau, State of New York shall have exclusive
jurisdiction in connection with any dispute concerning or arising out of this
Warrant, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Warrant and/or arising out of or relating to any dispute between the parties,
the prevailing party with respect to each specific issue in a matter shall be
entitled to recover all of his or its costs and expenses relating to such issue
(including without limitation, reasonable attorney’s fees and disbursements) in
addition to any other relief to which such party may be entitled..


10.           NO IMPAIRMENT. The Company will not, by amendment of its Articles
of Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company: (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise and (b) will take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non­assessable shares of Warrant Stock upon exercise of this Warrant.


11.           SEVERABILITY. If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.           COUNTERPARTS. For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.


13.           NO INCONSISTENT AGREEMENTS. The Company will not on or after the
date of this Warrant enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holder or otherwise
conflicts with the provisions hereof.


14.           SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:30 P.M. the next business day.
[Remainder of Page Intentionally Left Blank’ Signature Page Follows]

1.3 






{Warrant-Series B (DigitalPost/Agile) / 00099422.DOC / 3}
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned duly authorized representative of the
Company has executed this Warrant as of the day and date first written above.




DIGITALPOST INTERACTIVE, INC.




By:____________________________
      Name:
      Title:



1.3 






{Warrant-Series B (DigitalPost/Agile) / 00099422.DOC / 3}
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE


(To be executed upon exercise of Warrant)




The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, ___ shares of Warrant Stock:


1.  
Tenders herewith payment of the exercise price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of $_______ for
__________ such securities.



2.  
Elects the Net Issue Exercise option pursuant to Section 2.2 of the Warrant, and
accordingly requests delivery of a net of _________ of such securities,
according to the following calculation:



 
X = Y (A-B)
(       )= (    ) [(           ) - (         )]

A                                       (_______)


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of the Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock.


3.  
Elects the Easy Sale Exercise option pursuant to Section 2.3 of the Warrant, and
accordingly requests delivery of a net of ________ of such securities to the
brokerage firm identified below and attaches the agreement of said firm to pay
to the Company out of the proceeds of sale the purchase price of the Warrant
Shares.



Unless Easy Sale Exercise is elected above, in which case the Warrant Shares
shall be issued to the Warrant Holder’s account at said brokerage firm, please
issue a certificate or certificates for such securities in the name of, and pay
any cash for any fractional share to (please print name, address and social
security number):


Name:                                ______________________________________
Address:                      ______________________________________
Signature:                                ______________________________________
Date:                                ______________________________________


Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.


If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.













1.3 






{Warrant-Series B (DigitalPost/Agile) / 00099422.DOC / 3}
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C




 




FORM OF SECURITY AGREEMENT


This Security Agreement (the “Security Agreement”), dated as of May 30, 2008, is
by and between (i) DigitalPost Interactive, Inc., a Nevada corporation (the
“Debtor”), and (ii) Agile Opportunity Fund, LLC, a Delaware limited liability
company (“Agile”), and other secured parties that may hereafter become a party
hereto (collectively with Agile, the “Secured Parties”).


Background


1.  
The Secured Parties have purchased from the Debtor Original Issue Discount Term
Promissory Notes (the “Notes”) in the aggregate face amount of $242,424.24,
pursuant to a Securities Purchase Agreement between the Debtor and the Secured
Parties dated as of the date hereof (the “Securities Purchase Agreement”), and,
subject to the terms of the Securities Purchase Agreement, may purchase
additional Notes in the aggregate face amount of $484,848.48 at Subsequent
Closings.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings specified in the Securities Purchase Agreement.



2.  
To induce the Secured Parties to purchase the Notes, the Debtor has agreed to
provide the Secured Parties with a first priority security interest in the
Collateral (as hereinafter defined).



N O W, T H E R E F O R E,


In consideration of the promises and the mutual covenants and agreements herein
set forth, and in order to induce the Secured Parties to purchase the Notes, the
Debtor hereby agrees with the Secured Parties as follows:


Section 1.                      Grant of Security Interest.  The Debtor hereby
grants to the Secured Parties, on the terms and conditions hereinafter set
forth, a first priority security interest in the collateral hereinafter
identified (the “Collateral”).  In the event that the Debtor is prepared to
proceed with a Subsequent Closing and provided that no Event of Default has
occurred under any of the Notes, if Agile delivers a notice to the Debtor that
it does not intend to proceed with such Subsequent Closing, then the Secured
Parties’ security interest in the Collateral shall no longer be deemed to be
first priority.


Section 2.                      Collateral.  The Collateral is all tangible and
intangible assets of the Debtor of whatever kind and nature (including without
limitation all intellectual property of whatever kind or nature of the Debtor
including patents, trademarks, tradenames, copyrights and all other intellectual
property and any applications or registrations therefore, accounts, chattel
paper, commercial tort claims, documents, equipment, farm products, general
intangibles, instruments, inventory, investment property, and the stock of all
of Debtor’s subsidiaries), in each case whether now owned or hereafter acquired
and wherever located, and all proceeds thereof, together with all proceeds,
products, replacements and renewals thereof.


Section 3.                      Representations and Warranties; Covenants.  The
Debtor hereby warrants and covenants as follows:


(a)  
The Debtor has title to the Collateral free from any lien, security interest,
encumbrance or claim (confirm for inventory and any other trades payable).



(b)  
The Debtor will maintain the Collateral so as to preserve its value subject to
wear and tear in the ordinary course.



(c)  
The Debtor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.



(d)  
The Debtor will pay when due all existing or future charges, liens, or
encumbrances on the Collateral, and will pay when due all taxes and assessments
now or hereafter imposed or affecting it unless such taxes or assessments are
diligently contested by the Debtor in good faith and reasonable reserves are
established therefor.



(e)  
All information with respect to the Notes and the Collateral and account debtors
set forth in any schedule, certificate or other writing at any time heretofore
or hereafter furnished by the Debtor to the Secured Parties, and all other
written information heretofore or hereafter furnished by the Debtor to the
Secured Parties, is or will be true and correct in all material respects, as of
the date furnished.



 
(f)
Within five (5) days following execution of this Agreement, the Secured Parties
will prepare, execute and file with the Secretary of State in the States of
Nevada and California, a UCC-1 Financing Statement covering the Collateral,
naming the Secured Parties as Secured Parties thereunder.



 
(g)
The Debtor will keep its records concerning the Collateral at its address shown
in Section 18 below.  Such records will be of such character as to enable the
Secured Parties or their representatives to determine at any time the status
thereof, and the Debtor will not, unless the Secured Parties shall otherwise
consent in writing, maintain any such record at any other address.



 
(h)
The Debtor will furnish the Secured Parties information on a quarterly basis
concerning the Debtor, the Notes and the Collateral as the Secured Parties may
at any time reasonably request.



 
(i)
The Debtor will permit the Secured Parties and its representatives at any
reasonable time on five (5) day prior written notice to inspect any and all of
the Collateral, and to inspect, audit and make copies of and extracts from all
records and all other papers in possession of the Debtor pertaining to the Notes
and the Collateral and will, on request of the Secured Parties, deliver to the
Secured Parties all such records and papers for the purpose of enabling the
Secured Parties to inspect, audit and copy same.  Any of the Debtor’s records
delivered to the Secured Parties shall be returned to the Debtor as soon as the
Secured Parties shall have completed its inspection, audit and/or copying
thereof.



 
(j)
The Debtor will, at such times as the Secured Parties may request, deliver to
the Secured Parties a schedule identifying the Collateral subject to the
security interest of this Security Agreement, and such additional schedules,
certificates, and reports respecting all or any of the Collateral at the time
subject to the security interest of this Security Agreement, and the items or
amounts received by the Debtor in full or partial payment or otherwise as
proceeds received in connection with any Collateral.  Any such schedule,
certificate or report shall be executed by a duly authorized officer of the
Debtor on behalf of the Debtor and shall be in such form and detail as the
Secured Parties may specify. The Debtor shall immediately notify the Secured
Parties of the occurrence of any event causing loss or depreciation in the value
of the Collateral, and the amount of such loss or depreciation.



 
(k)
If and when so requested by the Secured Parties, the Debtor will stamp on the
records
of the Debtor concerning the Collateral a notation, in a form satisfactory to
the Secured Parties, of the security interest of the Secured Parties under this
Security Agreement.



Section 4.                               Disposition of Collateral in Ordinary
Course.  Debtor shall not sell, transfer, assign, convey, license, grant any
right to use or otherwise dispose of any Collateral  except in the ordinary
course of business, without the prior written consent of the Secured Parties.


Section 5.                               Secured Parties May Perform.  Upon the
occurrence and continuation of an “Event of Default” under the Notes, at the
option of the Secured Parties, the Secured Parties may discharge taxes, liens or
security interests, or other encumbrances at any time hereafter levied or placed
on the Collateral; may pay for insurance required to be maintained on the
Collateral pursuant to Section 3; and may pay for the maintenance and
preservation of the Collateral.  The Debtor agrees to reimburse the Secured
Parties on demand for any payment made, or any expense incurred, by the Secured
Parties pursuant to the foregoing authorization.  Until the occurrence and
continuation of an Event of Default, the Debtor may have possession of the
Collateral and use it in any lawful manner not inconsistent with this the
Security Agreement.


Section 6.                               Obligations Secured; Certain
Remedies.  This Security Agreement secures the payment and performance of all
obligations of the Debtor to the Secured Parties under the Notes, whether now
existing or hereafter arising and whether for principal, interest, costs, fees
or otherwise (collectively, the “Obligations”).  Upon the occurrence and
continuation of an Event of Default under the Notes, the Secured Parties may
declare all obligations secured hereby immediately due and payable and may
exercise the remedies of a Secured Parties under the Uniform Commercial
Code.  Without limiting the foregoing, the Secured Parties may require the
Debtor to assemble the Collateral and make it available to the Secured Parties
at a place to be designated by the Secured Parties which is reasonably
convenient to both parties or to execute appropriate documents of assignment,
transfer and conveyance, in each case, in order to permit the Secured Parties to
take possession of and title to the Collateral.  Unless the Collateral is
perishable or threatens to decline rapidly in value or is of a type customarily
sold on a recognized market, the Secured Parties will give the Debtor reasonable
notice of the time and place of any public sale thereof or of the time after
which any private sale or any other intended disposition thereof is to be
made.  The requirements of reasonable notice shall be met if such notice is
mailed to the Debtor via registered or certified mail, postage prepaid, at least
fifteen (15) days before the time of sale or disposition.  Expenses of retaking,
holding, preparing for sale, selling or the like, shall include the Secured
Parties’ reasonable attorneys’ fees and legal expenses.


Section 7.                               Debtor Remains Liable.  Anything herein
to the contrary notwithstanding:


(a)  
Notwithstanding the exercise of any remedy available to the Secured Parties
hereunder or at law in connection with an Event of Default, the Debtor shall
remain liable to repay the balance remaining unpaid and outstanding under the
Notes after the value or proceeds received by the Secured Parties in connection
with such remedy is subtracted.  The Secured Parties shall promptly deliver and
pay over to the Debtor any portion of the value or proceeds received in
connection with such remedy that remains after the unpaid and outstanding
portion of the Notes is paid in full.



(b)  
The Debtor shall remain liable under the contracts and agreements included in
the Collateral to the extent set forth therein, and shall perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed.



(c)  
The exercise by the Secured Parties of any of its rights hereunder shall not
release the Debtor from any of its duties or obligations under any such
contracts or agreements included in the Collateral.



(d)  
The Secured Parties shall not have any obligation or liability under any such
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor shall the Secured Parties be obligated to perform any of the
obligations or duties of the Debtor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.



Section 8.                               Security Interest Absolute.  All rights
of the Secured Parties and the security interests granted to the Secured Parties
hereunder shall be absolute and unconditional, to the maximum extent permitted
by law, irrespective of:


(a)  
Any lack of validity or enforceability of the Notes or any other document or
instrument relating thereto;



(b)  
Any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Obligations or any other amendment to or waiver of or any
consent to any departure from the Notes or any other document or instrument
relating thereto;



(c)  
Any exchange, release or non-perfection of any collateral (including the
Collateral), or any release of or amendment to or waiver of or consent to or
departure from any guaranty, for all or any of the Obligations; or



(d)  
Any other circumstance which might otherwise constitute a defense available to,
or a discharge of, the Debtor, a guarantor or a third party grantor of a
security interest.



Section 9.                               Additional Assurances.  At the request
of the Secured Parties, the Debtor will join in executing or will execute, as
appropriate, all necessary financing statements in a form satisfactory to the
Secured Parties, and the Debtor will pay the cost of filing such statements,
including all statutory fees.  The Debtor will further execute all other
instruments deemed necessary by the Secured Parties and pay the cost of filing
such instruments.  The Debtor warrants that no financing statement covering
Collateral or any part or proceeds thereof is presently on file in any public
office.  The Debtor covenants that it will not grant any other security interest
in the Collateral without first obtaining the written consent of the Secured
Parties.


Section 10.
Representations, Warranties and Covenants Concerning Debtor’s Legal Status.



(a)           The Debtor has previously executed and delivered to the Secured
Parties a Perfection Certificate in the form of Schedule I hereto.  The Debtor
represents and warrants to the Secured Parties as follows:


 
(i)
Debtor’s exact legal name is as indicated on the Perfection Certificate and on
the signature page hereof;



 
(ii)
Debtor is an organization of the type, and is organized in the jurisdiction, set
forth in the Perfection Certificate;



 
(iii)
the Perfection Certificate accurately sets forth Debtor’s organizational
identification number or accurately states that Debtor has none;



 
(iv)
the Perfection Certificate accurately sets forth Debtor’s place of business or,
if more than one, its chief executive office as well as Debtor’s mailing
address, if different; and



 
(v)
all other information set forth on the Perfection Certificate is accurate and
complete.



 
(b)
The Debtor covenants with the Secured Parties as follows:



 
(i)
without providing 15 days prior written notice to the Secured Parties, Debtor
will not change its name, its place of business, or, if more than one, its chief
executive offices or its mailing address or organizational identification
number, if it has one



(ii)  
if Debtor does not have an organizational identification number and later
obtains one, Debtor shall forthwith notify the Secured Parties of such
organizational identification number; and



(iii)  
Debtor will not change its type of organization, jurisdiction of organization or
other legal structure, unless Debtor is subject to a  merger, acquisition or
Liquidity Event.



Section 11.                               Expenses.  The Debtor will upon demand
pay to the Secured Parties the amount of any and all reasonable expenses,
including the reasonable fees and disbursements of its counsel and of any
experts and agents, which the Secured Parties may incur in connection with (i)
the custody, preservation, use or operation of, or the sale of, collection from,
or other realization upon, any of the Collateral upon the occurrence and
continuation of an Event of Default, (ii) the exercise or enforcement of any of
the rights of the Secured Parties hereunder, or (iii) the failure by the Debtor
to perform or observe any of the provisions hereof.


Section 12.                               Notices of Loss or Depreciation.  The
Debtor will immediately notify the Secured Parties of any claim, suit or
proceeding against any Collateral or any event causing loss or depreciation in
the value of Collateral, including the amount of such loss or depreciation


Section 13.                               No Waivers.  No waiver by the Secured
Parties of any default shall operate as a waiver of any other default or of the
same default on any subsequent occasion.


Section 14.                               Successor and Assigns.  The Secured
Parties shall have the right to assign this Security Agreement and its rights
hereunder without the consent of the Debtor.  All rights of the Secured Parties
shall inure to the benefit of the successors and assigns of the Secured
Parties.  All obligations of the Debtor shall be binding upon the Debtor’s
successors and assigns.


Section 15.                               Governing Law; Jurisdiction.  This
Security Agreement shall be governed by the laws of the State of New York,
without giving effect to such jurisdiction’s principles of conflict of laws,
except to the extent that the validity or the perfection of the security
interest hereunder, or remedies hereunder, in respect of any particular
Collateral are governed by the laws of a jurisdiction other than the State of
New York.  Each of the parties hereto submits to the personal jurisdiction of
and each agrees that all proceedings relating hereto shall be brought in federal
or state courts located within Nassau or Suffolk Counties in the State of New
York.


Section 16.                               Counterparts.  This Security Agreement
may be executed in any number of counterparts, each of which will be deemed an
original, but all of which together shall constitute one and the same
instrument.


Section 17.                               Remedies Cumulative.  The rights and
remedies herein are cumulative, and not exclusive of other rights and remedies
which may be granted or provided by law.


Section 18.                               Notices.  Any demand upon or notice to
the Debtor hereunder shall be effective when delivered by hand or when properly
deposited in the mails postage prepaid, or sent by electronic facsimile
transmission, receipt acknowledged, or delivered to an overnight courier, in
each case addressed to the Debtor at the address shown below or as it appears on
the books and records of the Secured Parties.  Demands or notices addressed to
any other address at which the Secured Parties customarily communicates with the
Debtor also shall be effective.  Any notice by the Debtor to the Secured Parties
shall be given as aforesaid, addressed to the Secured Parties at the address
shown below or such other address as the Secured Parties may advise the Debtor
in writing:


If to the Secured Parties: Agile Opportunity Fund, LLC
1175 Walt Whitman Road, Suite 100A
Melville, NY 11747


With a copy to:                                      Westerman Ball Ederer
Miller & Sharfstein, LLP
170 Old Country Road
Mineola, NY 11501
Attn:  Alan C. Ederer, Esq.


If to the Debtor:                                           DigitalPost
Interactive, Inc.
3240 El Camino Real, Suite 230
Irvine, CA 92602


Section 19.                               Entire Agreement.  This Security
Agreement and the documents and instruments referred to herein embody the entire
agreement entered into between the parties relating to the subject matter
hereof, and may not be amended, waived, or discharged except by an instrument in
writing executed by the Secured Parties.


  Section 20.                                Termination.  This Security
Agreement shall terminate upon the repayment in full of the Notes or conversion
in full thereof upon which the Secured Parties shall cooperate in the filing of
the necessary or appropriate documents and instruments to release the security
interest created hereby and will execute and deliver any and all documents
and/or instruments reasonably requested by Debtor in connection therewith.


[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto, by their duly authorized agents, have
executed this Security Agreement as of the date set forth above.


DIGITALPOST INTERACTIVE, INC.
 


By:___________________________________________
      Name:
      Title:




AGILE OPPORTUNITY FUND, LLC
By: AGILE INVESTMENTS, LLC, Managing Member




By:___________________________________________
     Name: David I. Propis
 Title:  Managing Member







 
 

--------------------------------------------------------------------------------

 



SCHEDULE I


PERFECTION CERTIFICATE


The undersigned, the Chief Executive Officer of DigitalPost Interactive, Inc., a
Nevada corporation (the "Company"), hereby certifies, with reference to a
certain Security Agreement, dated as of May 30, 2008 (terms defined in such
Security Agreement having the same meanings herein as specified therein),
between the Company and the secured Parties named therein (the "Secured
Parties"), to the Secured Parties as follows:


1.           Name.                      The exact legal name of the Company as
that name appears on its Certificate of Incorporation is as
follows:  DigitalPost Interactive, Inc.


2.           Other Identifying Factors.


(a) The following is the mailing address of the Company:


Address                                                                County                                State


3240 El Camino Real, Suite
230                                                                                     Orange                                CA
Irvine, CA 92602


(b)           If different from its mailing address, the Company’s place of
business or, if more than one, its chief executive office is located at the
following address:


Address                                           County State




(c)           The following is the type of organization of the
Company:  Corporation


(d)           The following is the jurisdiction of the Company’s organization:
Nevada


(e)           The following is the Company's state issued organizational
identification number:  ___________________


3.           Other Names, Etc.


The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:










4.           Other Current Locations.


(a)           The following are all other locations in the United States of
America in which the Company maintain any books or records relating to any of
the Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods:


Address                                           County                                                      State






(b)           The following are all other places of business of the Company in
the United States of America:


Address                                           County                                                      State










(c)           The following are all other locations in the United States of
America where any of the Collateral consisting of inventory or equipment is
located:


Address                                           County                                                      State








(d)           The following are the names and addresses of all persons or
entities other than the Company, such as lessees, consignees, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment:


Name                                Mailing
Address                                                      County                                State







 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate on
______, 2008.






_____________________________
Name:
Title:





 






W:\WDOX\CLIENTS\7400\14\AGREE\00099405.DOC

 
 

--------------------------------------------------------------------------------

 





 


NEITHER THIS NOTE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS NOTE NOR ANY SHARES OF
STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THIS NOTE OR SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID
EXEMPTION THEREFROM UNDER THE ACT.


THE ISSUE PRICE OF THIS NOTE IS $200,000 (THE "ISSUE PRICE").  THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THIS NOTE IS $42,424.24 (THE “OID AMOUNT”).  THE
ISSUE DATE OF THIS NOTE IS JUNE __, 2008.


DIGITALPOST INTERACTIVE, INC.


Form of Original Issue Discount Term Secured Convertible  Promissory Note




$242,424.24                                                                                                                                 June
__, 2008


FOR VALUE RECEIVED, the undersigned DigitalPost Interactive, Inc., a Nevada
corporation (referred to herein as "Borrower" or the "Company"), promises to pay
to the order of Agile Opportunity Fund LLC, its successors or assigns (the
"Lender"), the principal sum of Two Hundred Forty Two Thousand Four Hundred
Twenty Four and 24/100 Dollars ($242,424.24) (the "Face Amount") on May 30, 2010
(the "Maturity Date"), together with interest on the $200,000 Issue Price of
this Note at a rate equal to fifteen percent (15%) per annum calculated on the
basis of a 360 day year (the "Interest Rate").  The first interest payment after
the date hereof shall be due and payable on the last day of the first full month
following the date hereof.  Thereafter, interest shall be due and payable on the
last day of each month prior to the Maturity Date.  Notwithstanding any other
provision hereof, interest paid or becoming due hereunder and any other payments
hereunder which may constitute interest shall in no event exceed the maximum
rate permitted by applicable law.


           Interest due hereunder is payable in lawful money of the United
States of America to the Lender at the address set forth in that certain
Securities Purchase Agreement between the Borrower and the Lenders identified
therein of even date herewith, as amended from time to time (the "Securities
Purchase Agreement") and pursuant to which this Note is issued.  The terms and
conditions of the Securities Purchase Agreement and all other loan documents
executed in connection therewith ("Loan Documents") are incorporated by
reference herein and made a part hereof.  All capitalized terms not otherwise
defined herein shall have the respective meanings as set forth in the Securities
Purchase Agreement.




           Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Note is paid in full, Lender shall have the right, in its sole
discretion, to convert the then outstanding Face Amount of this Note less the
then as yet unamortized portion of the OID Amount (the “Convertible Principal
Balance”) plus accrued but unpaid interest under this Note, in whole or in part,
into shares (each, a “Conversion Share”) of Common Stock at a conversion price
equal to $0.25 per Conversion Share, subject to adjustment as provided in
Section 2 herein (the “Conversion Price”).


(b)           Lender may convert this Note at the Conversion Price by the
surrender of this Note (properly endorsed) to the Company at the principal
office of the Borrower, together with the form of Notice of Conversion attached
hereto as Annex A (a “Notice of Conversion”) duly completed, dated and executed,
specifying therein the principal amount of this Note and/or outstanding interest
to be converted.  The “Conversion Date” shall be the date that such Notice of
Conversion and this Note is duly provided to Borrower hereunder (or, at Lender's
option, the next interest payment date with respect to Lender's conversion of
any scheduled interest payment).  In the event that the Lender shall specify a
name or names other than that of the Lender to receive any of the Conversion
Shares issuable upon such exercise of the conversion option, the Notice of
Conversion also shall be accompanied by payment of all transfer taxes payable
upon the issuance of the Conversion Shares to such specified person(s).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion, this Note and applicable transfer taxes, if
any, all in accordance with Section 1(b) with respect to a conversion of any
portion of this Note, the Lender (and any person(s) receiving Conversion Shares
in lieu of the Lender) shall be deemed to have become the holder of record for
all purposes of the Conversion Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Note, the Company, at the
Company’s expense (including the payment by Company of any applicable issuance
and similar taxes, but excluding the transfer taxes referred to in Section
1(b)), will cause to be issued in the name of and delivered to the Lender
(and/or such other person(s) identified in the Notice of Conversion with respect
to such conversion), certificates evidencing the number of duly authorized,
validly issued, fully paid and non-assessable Conversion Shares to which the
Lender (and/or such other person(s) identified in such Notice of Conversion,
shall be entitled to receive upon the conversion), such certificates to be in
such reasonable denominations as Lender may request when delivering the Notice
of Conversion.


(e)           If less than the entire Convertible Principal Balance of this Note
is being converted, the Company shall execute and deliver to the Lender a new
replacement Note (dated as of the date hereof) evidencing a face amount which is
the percentage of the original Face Amount equal to the portion of the
Convertible Principal Balance that has not been so converted.







 
















{Promissory Note (DigitalPost/Agile) 2nd Closing / 00112323.DOC /}
 
 

--------------------------------------------------------------------------------

 

Section 2.  Conversion Price Adjustment.


(a)           If the Borrower, at any time while this Note is outstanding, (i)
shall pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (ii) subdivide outstanding shares of Common
Stock into a larger number of shares, (iii) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Borrower, then the Conversion Price shall be multiplied by
a fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding after such event. Any adjustment made
pursuant to this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.


                      (b)           In case of any consolidation or merger of
the Borrower with or into another corporation or the conveyance of all or
substantially all of the assets of the Borrower to another corporation, this
Note shall thereafter be convertible (to the extent such conversion is permitted
hereunder) into the number of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock of the Borrower
deliverable upon conversion of this Note would have been entitled upon such
consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holders of this Note,
to the end that the provisions set forth herein shall be thereafter applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the conversion of the Note.


           Section 3.  Reservation of Stock.  The Borrower covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock solely for the purpose of issuance upon conversion of
this Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Lender, not less than such
number of shares of the Common Stock as shall be issuable upon the conversion of
the outstanding Face Amount of this Note and accrued and unpaid interest
hereunder.  If at any time, the Company does not have available an amount of
authorized but unissued Common Stock or Common Stock held in treasury necessary
to satisfy any conversion of all amounts outstanding under this Note, the
Company shall call and hold a special meeting of its stockholders within 30 days
of the occurrence of any shortfall in authorized shares for the purpose of
approving an increase in the number of shares of authorized Common Stock to an
amount sufficient to enable conversion all amounts outstanding under this Note,
subject in all respects to compliance with the requirements of Section 14 of the
Securities Exchange Act of 1934 to which the Borrower is subject.  The Board of
Directors of the Company shall recommend that stockholders vote in favor of
increasing the number of authorized shares of Common Stock at any such
meeting.  Each Member of the Board of Directors of the Company shall also vote
all of such Director’s voting securities of the Company in favor of such
increase in authorized shares.  The Borrower covenants that all shares of Common
Stock that may be issuable upon conversion of this Note shall, upon issue, be
duly and validly authorized, issued and fully paid and nonassessable.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Note other than such as
have been met or obtained. The execution, delivery and performance of this Note
and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto or the securities issuable
upon conversion of this will not violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.


           Section 4.  No Fractional Shares.  Upon a conversion hereunder, the
Borrower shall not be required to issue stock certificates representing
fractions of shares of Common Stock, and in lieu of any fractional shares which
would otherwise be issuable, the Borrower shall issue the next highest whole
number of shares of Common Stock, as the case may be.


Section 5.  Redemption.


(a)  Mandatory Redemption.  If at any time while this Note shall be outstanding,
the Company shall consummate: (i) a “going-private” transaction whereby the
Common Stock shall thereafter cease to be registered under the Exchange Act;
(ii) a Sale of the Company; or (iii) the closing of a financing in excess of
five million dollars ($5,000,000), then the Company shall deliver a written
notice to the Lender of the pending consummation of any transaction described in
clauses (i)-(iii) of this Section 5 (each, a "Liquidity Event") fifteen (15)
days prior thereto and shall redeem this Note immediately following the closing
of a Liquidity Event by paying the applicable Redemption Price.  As used herein,
"Redemption Price" shall equal the accrued but unpaid interest outstanding under
this Note, plus: (i) if the effective date or closing date, as applicable, of
the Liquidity Event giving rise to such repayment obligation (the “Repayment
Date”) is prior to the six (6) month anniversary of the date hereof, one hundred
ten percent (110%) of the Face Amount of this Note; (ii) if the Repayment Date
is on or after the six (6) month anniversary of the date hereof, but prior to
the twelve (12) month anniversary of the date hereof, one hundred fifteen
percent (115%) of the Face Amount of this Note; or (iii) if the Repayment Date
is on or after the twelve (12) month anniversary of the date hereof, one hundred
twenty percent (120%) of the Face Amount of this Note.  The Borrower shall
deliver to the Lender the Redemption Price on the Repayment Date in immediately
available funds.  For the purpose of clarification, after delivery of a notice
of a Liquidity Event as provided for in this Section, the Lender shall continue
to be entitled to effectuate conversions as contemplated under this Note until
such time as the redemption under this Section is consummated.


(b)  Voluntary Prepayment.  If at any time while the Notes shall be outstanding,
the Company may deliver a written notice of prepayment to the Lender of its
intention to prepay the Notes in full, or in part, fifteen (15) days prior
thereto and shall redeem such portion of the Notes as indicated in the notice by
paying the applicable Redemption Price above.  The date of the notice in this
instance is the Repayment Date.  For the purpose of clarification, after
delivery of a notice of prepayment as provided for in this Section, the Lender
shall continue to be entitled to effectuate conversions as contemplated under
this Note until such time as the redemption under this Section is consummated.


           Section 6.  Transferability.  This Note and any of the rights granted
hereunder are freely transferable by the Lender, in its sole discretion, subject
to federal and state securities law restrictions, if any.


           Section 7.  Event of Default.


(a)           An "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Note, as and when the same shall become due and
payable (whether the Maturity Date or by acceleration or otherwise);


(ii)           The Borrower or any subsidiary shall fail to observe or perform
any other material covenant, agreement or warranty contained in, or otherwise
commit any breach or default of any provision of this Note or any Loan Document
to which it is a party;


(iii)           The Borrower or any subsidiary shall commence, or there shall be
commenced against the Borrower or any Subsidiary any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or Subsidiary or there is commenced
against the Borrower or Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Borrower or
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower or
Subsidiary makes a general assignment for the benefit of creditors; or the
Borrower or Subsidiary shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Borrower or Subsidiary shall by any act or failure to act expressly indicate its
consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Borrower or Subsidiary for the purpose
of effecting any of the foregoing;


           (iv)           The Borrower or any subsidiary shall default in any of
its obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any leasing or factoring
arrangement of the Borrower, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable.


(b)           Following an Event of Default, the Interest Rate shall increase to
twenty percent (20%) per annum (but not exceeding the maximum rate permitted by
law) immediately following such Event of Default. Upon the occurrence of an
Event of Default hereunder, the entire Face Amount of this Note together with
any accrued but unpaid interest shall automatically become due and payable.  The
failure of the Lender to exercise any of its rights hereunder in any particular
instance shall not constitute a waiver of the same or of any other right in that
or any subsequent instance with respect to the Lender or any subsequent
holder.  The Lender need not provide and the Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.


           Section 8.  Registration Rights.  The Lender is entitled to certain
registration rights with respect to the Common Stock issuable upon conversion of
this Debenture as set forth in the Securities Purchase Agreement.


           Section 9.  Notices.  Any and all notices, requests, documents or
other communications or deliveries required or permitted to be given or
delivered hereunder shall be delivered in accordance with the notice provisions
of the Securities Purchase Agreement.


           Section 10.  Governing Law; Waiver of Jury Trial.  This Note and the
provisions hereof are to be construed according to and are governed by the laws
of the State of New York, without regard to principles of conflicts of laws
thereof.  Borrower agrees that the New York State Supreme Court located in the
County of Nassau, State of New York shall have exclusive jurisdiction in
connection with any dispute concerning or arising out of this Note, the Loan
Documents, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Note, the Loan Documents and/or arising out of or relating to any dispute
between the parties, the Lender shall be entitled to recover all of his or its
costs and expenses relating collection and enforcement of this Note (including
without limitation, reasonable attorney’s fees and disbursements) in addition to
any other relief to which the Lender may be entitled.


THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATING TO THIS NOTE.


Section 11.  Successors and Assigns.  Subject to applicable securities laws,
this Note and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Lender.


Section 12.  Amendment.  This Note may be modified or amended or the provisions
hereof waived only with the written consent of the Lender and the Company.


Section 13.  Severability.  Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]



 
















{Promissory Note (DigitalPost/Agile) 2nd Closing / 00112323.DOC /}
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.


DIGITALPOST INTERACTIVE, INC.




By:_________________________________
     Name:
     Title:









































 
















{Promissory Note (DigitalPost/Agile) 2nd Closing / 00112323.DOC /}
 
 

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Promissory Note


           The undersigned Lender hereby elects to convert $__________ principal
(equal to $______ Face Amount less, if Conversion Date is prior to Maturity
Date, $____ unamortized OID Amount, capitalized terms used as defined in the
Note) and $_____ interest currently outstanding and owed under the Original
Issue Discount Term Secured Convertible Promissory Note issued to Agile
Opportunity Fund, LLC at a Conversion Price of $___ (the “Note”) and to purchase
___________ shares of Common Stock of DigitalPost Interactive, Inc. issuable
upon conversion of such Note, and requests that certificates for such securities
shall be issued in the name of:




___________________________________________________________
(please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)


and be delivered as follows:




___________________________________________________________
please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)




Lender Name:_______________________________________________


By:________________________________________________________
      Name:
      Title:


Conversion Date:___________________________________________











 
















{Promissory Note (DigitalPost/Agile) 2nd Closing / 00112323.DOC /}
 
 

--------------------------------------------------------------------------------

 



 




DIGITALPOST INTERACTIVE, INC.
FORM OF WARRANT (SERIES A)




June __, 2008


THIS WARRANT, AND ALL SHARES OF STOCK ISSUABLE UNDER THIS WARRANT, HAVE BEEN AND
WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
("THE ACT"). SUCH SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.


These are Series A Warrants issued pursuant to the Securities Purchase Agreement
dated as of May 30, 2008 between DigitalPost, Inc., a Nevada corporation (the
“Company”) and the other parties thereto, including the Investor identified
below (the “Securities Purchase Agreement”).  This Warrant is subject to a
certain Put Right pursuant to Section 4.1 of the Securities Purchase Agreement
and is entitled to certain registration rights pursuant to Section 4.2 of the
Securities Purchase Agreement. The number of shares issuable upon exercise of
this Warrant shall be subject to adjustment in accordance with the terms hereof.


THIS CERTIFIES THAT, for value received, AGILE OPPORTUNITY FUND, LLC (the
"Investor", “Lender” or the “Holder”), or its permitted assigns is entitled,
subject to the terms and conditions of this Warrant, at any time following the
Effective Date and before 5:30 P.M. New York City time on the Expiration Date,
to purchase from the Company, 96,969.70 shares of Common Stock (such shares and
all other shares issued or issuable pursuant to this Warrant referred to
hereinafter as "Warrant Stock"). The initial "Purchase Price" per share shall be
equal to $0.25 for an aggregate Purchase Price for all Warrant Stock equal to
$24,242.43.


1.           DEFINITIONS: As used in this Warrant, the following terms shall
have the following respective meanings:


“Affiliate” when used with respect to any Person, shall mean (a) any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person, and (b) any executive officer or director of
such Person and any executive officer, director or general partner of the other
Person which controls such Person.  For the purposes of this definition,
"control" (including the correlative meanings of the terms "controlling",
"controlled by" and "under common control with"), with respect to any Person,
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.


“Common Stock” shall mean the common stock, $.001 par value, of the Company.


“Effective Date" shall mean the date hereof.


"Expiration Date" shall mean May 30, 2013.


"Fair Market Value" of a share of Warrant Stock as of a particular date shall
mean:


(a)           If traded on a securities exchange or the Nasdaq National Market,
the Fair Market Value shall be deemed to be the average of the closing price of
the Warrant Stock on such exchange or market over the five (5) business days
ending on the day immediately prior to the applicable date of valuation;


(b)           If actively traded over-the-counter, the Fair Market Value shall
be deemed to be the average of the closing bid prices over the 30-day period
ending on the day immediately prior to the applicable date of valuation; and


(c)           If there is no active public market, the Fair Market Value shall
be the value thereof, as agreed upon by the Company and the Holder; provided,
however, that if the Company and the Holder cannot agree on such value, such
value shall be determined by an independent valuation firm experienced in
valuing businesses such as the Company and jointly selected in good faith by the
Company and the Holder. Fees and expenses of the valuation firms shall be paid
solely by the Company.


"Holder" shall mean the Investor, its successors or assigns.


"Notes" shall mean the Notes as defined in and issued pursuant to the Securities
Purchase Agreement.


"Person" shall mean any individual, corporation, partnership, limited liability
company, trust or other entity or organization, including any governmental
authority or political subdivision thereof.


"Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.


"SEC" shall mean the United States Securities and Exchange Commission.


"Warrant" shall mean this Warrant and any warrant delivered in substitution or
exchange therefor as provided herein.


2.           EXERCISE OF WARRANT.


2.1           Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, this Warrant may be exercised, in
whole or in part at any time or from time to time, from and after the Effective
Date and on or before the Expiration Date by delivery (including, without
limitation, delivery by facsimile) of the form of Notice of Exercise attached
hereto as Exhibit 1 (the "Notice of Exercise"), duly executed by the Holder, to
the Company at its then principal office, and as soon as practicable after such
date, surrendering:


(a)           this Warrant at the principal office of the Company, and


(b)           payment in cash, by check or by wire transfer of an amount equal
to the product obtained by multiplying the number of shares of Warrant Stock
being purchased upon such exercise by the then effective Purchase Price (the
"Exercise Amount").


Notwithstanding the foregoing, in the event that the Company becomes subject to
the reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), then at no time thereafter shall Holder, together with any
“affiliates” of Holder (as defined in the Securities and Exchange Act of 1934,
as amended) “beneficially own” (as defined in the Exchange Act) in excess of
Four and 99/100 percent (4.99%) of the outstanding shares of Common Stock of the
Company.  Accordingly, in the event that the Company becomes subject to the
reporting requirements under the Exchange Act, Holder may not exercise any
portion of this Warrant if, as a result of such exercise, Holder (together with
Holder’s affiliates) would beneficially own in excess of Four and 99/100 percent
(4.99%) of the outstanding shares of Common Stock of the Company, inclusive of
shares of Common Stock beneficially owned by the Holder and acquired other than
through exercise of this Warrant, without the prior written consent of the
Company.


[Remainder of Page Intentionally Left Blank]

1.3 








{Warrant-Series A (DigitalPost/Agile) 2nd Closing / 00112324.DOC /}
 
 

--------------------------------------------------------------------------------

 

2.2           Net Issue Exercise.  In lieu of the payment methods set forth in
Section 2.1(b) above, the Holder may elect to exchange all or some of the
Warrant for shares of Warrant Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant as provided in this Section 2.2, the Holder shall tender
to the Company the Warrant for the amount being exchanged, along with written
notice of the Holder's election to exchange some or all of the Warrant, and the
Company shall issue to the Holder the number of shares of the Warrant Stock
computed using the following formula:


X = Y (A-B)
 A


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock (as adjusted to the date of
such calculation).


All references herein to an "exercise" of the Warrant shall include an exchange
pursuant to this Section 2.2.


The provisions in this Section 2.2 shall not be available during the
effectiveness of the registration statement covering all Warrant Stock referred
to in Section 4.2 of the Securities Purchase Agreement, but only so long as
there does not exist any Event of Default under any of the Notes.


2.3           "Easy Sale" Exercise  In lieu of the payment methods set forth in
Section 2.1 (b) above, when permitted by law and applicable regulations
(including exchange, Nasdaq and NASD rules and including that all shares so
issued will be deemed to be fully paid, non-assessable and properly listed or
admitted for trading), the Holder may pay the Purchase Price through a "same day
sale" commitment from the Holder (and if applicable a broker-dealer that is a
member of the National Association of Securities Dealers (a "NASD Dealer')),
whereby the Holder irrevocably elects to exercise this Warrant and to sell a
portion of the shares so purchased to pay for the Purchase Price and the Holder
(or, if applicable, the NASD Dealer) commits upon sale (or, in the case of the
NASD Dealer, upon receipt) of such shares to forward the Purchase Price directly
to the Company.  The Company does not have an “easy sale” process established
with a broker-dealer; however, the Company will use its best efforts to
establish such a process within six (6) months of the date of this warrant.


2.4           Stock Certificates; Fractional Shares.  As soon as practicable on
or after any date of exercise of this Warrant pursuant to this Section 2, the
Company shall issue and deliver to the Person or Persons entitled to receive the
same a certificate or certificates for the number of whole shares of Warrant
Stock issuable upon such exercise, together with cash in lieu of any fraction of
a share equal to such fraction of the current Fair Market Value of one whole
share of Warrant Stock as of the date of exercise of this Warrant. No fractional
shares or scrip representing fractional shares shall be issued upon an exercise
of this Warrant.


2.5           Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Warrant Stock purchasable hereunder. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above. The Person
entitled to receive the shares of Warrant Stock issuable upon exercise of this
Warrant shall be treated for all purposes as the holder of record of such shares
as of the close of business on the date the Holder is deemed to have exercised
this Warrant.


           2.6           Purchase Price Adjustment.


(a)           If the Company shall effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before such
subdivision shall be proportionately decreased.  If the Company shall combine
the outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased.  If the
Company shall make or issue a dividend or other distribution payable in
securities, then and in each such event provision shall be made so that the
holder of this Warrant shall receive upon exercise hereof, in addition to the
number of shares of Common Stock receivable thereupon, the amount of securities
that the holder of this Warrant would have received had this Warrant been
exercised for Common Stock on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of exercise of this Warrant retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving corporation), then
and in each such event provision shall be made so that such holder shall receive
upon exercise hereof the amount of such reclassified Common Stock that such
holder would have received had this Warrant been exercised for Common Stock
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
exercise of this Warrant, retained such reclassified Common Stock, giving effect
to all adjustments called for during such period under this paragraph with
respect to the rights of the holder of this Warrant.


(b)           Whenever the Purchase Price shall be adjusted as provided in this
Section 2.6, the Company shall forthwith provide notice of such adjustment to
the holder of this Warrant together with a statement, certified by the chief
financial officer of the Company, showing in detail the facts requiring such
adjustment and the Purchase Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Purchase Price
shall be required unless such adjustment would require a change of at least 1%
in such Purchase Price; provided, however, that any adjustments which by reason
of this paragraph (b) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment.


                      (c)           In case of any consolidation or merger of
the Company with or into another corporation or the conveyance of all or
substantially all of the assets of the Company to another corporation, this
Warrant shall thereafter be exercisable (to the extent such exercise is
permitted hereunder) into the number of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon exercise of this Warrant would have been entitled upon
such consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this
Warrant, to the end that the provisions set forth herein shall be thereafter
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of the this Warrant.


3.           VALID ISSUANCE; TAXES.  All shares of Warrant Stock issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable;
provided that the Company shall pay all taxes and other governmental charges
that may be imposed in respect of the issue or delivery thereof. The Company
shall not be required to pay any tax or other charge imposed in connection with
any transfer involved in the issuance of any certificate for shares of Warrant
Stock in any name other than that of the Registered Holder of this Warrant, and
in such case the Company shall not be required to issue or deliver any stock
certificate or security until such tax or other charge has been paid, or it has
been established to the Company's reasonable satisfaction that no tax or other
charge is due.


4.           LOSS OR MUTILATION. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company shall execute and deliver in lieu thereof a new Warrant of like
tenor as the lost, stolen, destroyed or mutilated Warrant.


5.           RESERVATION OF WARRANT STOCK . Notwithstanding anything to the
contrary in this Agreement, Holder acknowledges that as of the date hereof, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than the minimum required to honor conversion requests hereunder
(the “Share Deficiency”).  The Company agrees to take action as soon as
practicably possible to remedy the Share Deficiency.  After remedy of the Share
Deficiency, the Company hereby covenants that at all times there shall be
reserved for issuance and delivery upon exercise of this Warrant such number of
shares of Warrant Stock, Common Stock or other shares of capital stock of the
Company as are from time to time issuable upon exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Articles of
Incorporation to provide sufficient reserves of shares of Warrant Stock issuable
upon exercise of this Warrant. All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws. Issuance of this Warrant shall constitute full authority to the
Company's officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Warrant Stock upon
the exercise of this Warrant.


6.           RESTRICTIONS ON TRANSFER. The Holder, by acceptance hereof, agrees
that, absent an effective registration statement filed with the SEC under the
Securities Act of 1933, as amended (the "Securities Act"), covering the
disposition or sale of this Warrant or the Warrant Stock issued or issuable upon
exercise hereof, as the case may be, and registration or qualification under
applicable state securities laws, such Holder will not sell, transfer, pledge,
or hypothecate any or all such Warrants or Warrant Stock, as the case may be,
unless either (a) the Company has received an opinion of counsel, in form and
substance reasonably satisfactory to the Company, to the effect that such
registration is not required in connection with such disposition or (b) the sale
of such securities is made pursuant to SEC Rule 144.


7.           NOTICE.  All notices and other communications from the Company to
the Holder shall be sent to the Holder at the address for such Holder set forth
on the Company’s books and records.


8.           HEADINGS; SECTION REFERENCE.  The headings in this Warrant are for
purposes of convenience in reference only, and shall not be deemed to constitute
a part hereof.  All Section references herein are references, to Sections of
this Warrant unless specified otherwise.


9.           LAW GOVERNING.  . This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
conflict of laws provisions.  The parties agree that the New York State Supreme
Court located in the County of Nassau, State of New York shall have exclusive
jurisdiction in connection with any dispute concerning or arising out of this
Warrant, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Warrant and/or arising out of or relating to any dispute between the parties,
the prevailing party with respect to each specific issue in a matter shall be
entitled to recover all of his or its costs and expenses relating to such issue
(including without limitation, reasonable attorney’s fees and disbursements) in
addition to any other relief to which such party may be entitled..


10.           NO IMPAIRMENT. The Company will not, by amendment of its Articles
of Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company: (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise and (b) will take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non­assessable shares of Warrant Stock upon exercise of this Warrant.


11.           SEVERABILITY. If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.           COUNTERPARTS. For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.


13.           NO INCONSISTENT AGREEMENTS. The Company will not on or after the
date of this Warrant enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holder or otherwise
conflicts with the provisions hereof.


14.           SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:30 P.M. the next business day.


[Remainder of Page Intentionally Left Blank’ Signature Page Follows]

1.3 








{Warrant-Series A (DigitalPost/Agile) 2nd Closing / 00112324.DOC /}
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned duly authorized representative of the
Company has executed this Warrant as of the day and date first written above.




DIGITALPOST INTERACTIVE, INC.




By:____________________________
      Name:
      Title:



1.3 








{Warrant-Series A (DigitalPost/Agile) 2nd Closing / 00112324.DOC /}
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE


(To be executed upon exercise of Warrant)




The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, ___ shares of Warrant Stock:


1.  
Tenders herewith payment of the exercise price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of $_______ for
__________ such securities.



2.  
Elects the Net Issue Exercise option pursuant to Section 2.2 of the Warrant, and
accordingly requests delivery of a net of _________ of such securities,
according to the following calculation:



 
X = Y (A-B)
(       )= (    ) [(           ) - (         )]

A                                       (_______)


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of the Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock.


3.  
Elects the Easy Sale Exercise option pursuant to Section 2.3 of the Warrant, and
accordingly requests delivery of a net of ________ of such securities to the
brokerage firm identified below and attaches the agreement of said firm to pay
to the Company out of the proceeds of sale the purchase price of the Warrant
Shares.



Unless Easy Sale Exercise is elected above, in which case the Warrant Shares
shall be issued to the Warrant Holder’s account at said brokerage firm, please
issue a certificate or certificates for such securities in the name of, and pay
any cash for any fractional share to (please print name, address and social
security number):


Name:                                ______________________________________
Address:                      ______________________________________
Signature:                                ______________________________________
Date:                                ______________________________________


Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.


If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.











1.3 








{Warrant-Series A (DigitalPost/Agile) 2nd Closing / 00112324.DOC /}
 
 

--------------------------------------------------------------------------------

 






DIGITALPOST INTERACTIVE, INC.
FORM OF WARRANT (SERIES B)




June __, 2008


THIS WARRANT, AND ALL SHARES OF STOCK ISSUABLE UNDER THIS WARRANT, HAVE BEEN AND
WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
("THE ACT"). SUCH SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.


These are Series B Warrants issued pursuant to the Securities Purchase Agreement
dated as of May 30, 2008 between DigitalPost, Inc., a Nevada corporation (the
“Company”) and the other parties thereto, including the Investor identified
below (the “Securities Purchase Agreement”).  This Warrant is entitled to
certain registration rights pursuant to Section 4.2 of the Securities Purchase
Agreement. The number of shares issuable upon exercise of this Warrant shall be
subject to adjustment in accordance with the terms hereof.


THIS CERTIFIES THAT, for value received, AGILE OPPORTUNITY FUND, LLC (the
"Investor", “Lender” or the “Holder”), or its permitted assigns is entitled,
subject to the terms and conditions of this Warrant, at any time following the
Effective Date and before 5:30 P.M. New York City time on the Expiration Date,
to purchase from the Company, 96,969.70 shares of Common Stock (such shares and
all other shares issued or issuable pursuant to this Warrant referred to
hereinafter as "Warrant Stock"). The initial "Purchase Price" per share shall be
equal to $0.30 for an aggregate Purchase Price for all Warrant Stock equal to
$29,090.91.


1.           DEFINITIONS: As used in this Warrant, the following terms shall
have the following respective meanings:


“Affiliate” when used with respect to any Person, shall mean (a) any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person, and (b) any executive officer or director of
such Person and any executive officer, director or general partner of the other
Person which controls such Person.  For the purposes of this definition,
"control" (including the correlative meanings of the terms "controlling",
"controlled by" and "under common control with"), with respect to any Person,
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.


“Common Stock” shall mean the common stock, $.001 par value, of the Company.


“Effective Date" shall mean the date hereof.


"Expiration Date" shall mean May 30, 2013.


"Fair Market Value" of a share of Warrant Stock as of a particular date shall
mean:


(a)           If traded on a securities exchange or the Nasdaq National Market,
the Fair Market Value shall be deemed to be the average of the closing price of
the Warrant Stock on such exchange or market over the five (5) business days
ending on the day immediately prior to the applicable date of valuation;


(b)           If actively traded over-the-counter, the Fair Market Value shall
be deemed to be the average of the closing bid prices over the 30-day period
ending on the day immediately prior to the applicable date of valuation; and


(c)           If there is no active public market, the Fair Market Value shall
be the value thereof, as agreed upon by the Company and the Holder; provided,
however, that if the Company and the Holder cannot agree on such value, such
value shall be determined by an independent valuation firm experienced in
valuing businesses such as the Company and jointly selected in good faith by the
Company and the Holder. Fees and expenses of the valuation firms shall be paid
solely by the Company.


"Holder" shall mean the Investor, its successors or assigns.


"Notes" shall mean the Notes as defined in and issued pursuant to the Securities
Purchase Agreement.


"Person" shall mean any individual, corporation, partnership, limited liability
company, trust or other entity or organization, including any governmental
authority or political subdivision thereof.


"Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.


"SEC" shall mean the United States Securities and Exchange Commission.


"Warrant" shall mean this Warrant and any warrant delivered in substitution or
exchange therefor as provided herein.



1.3 






{Warrant-Series B (DigitalPost/Agile) / 00099422.DOC / 3}
 
 

--------------------------------------------------------------------------------

 

2.           EXERCISE OF WARRANT.


2.1           Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, this Warrant may be exercised, in
whole or in part at any time or from time to time, from and after the Effective
Date and on or before the Expiration Date by delivery (including, without
limitation, delivery by facsimile) of the form of Notice of Exercise attached
hereto as Exhibit 1 (the "Notice of Exercise"), duly executed by the Holder, to
the Company at its then principal office, and as soon as practicable after such
date, surrendering:


(a)           this Warrant at the principal office of the Company, and


(b)           payment in cash, by check or by wire transfer of an amount equal
to the product obtained by multiplying the number of shares of Warrant Stock
being purchased upon such exercise by the then effective Purchase Price (the
"Exercise Amount").


Notwithstanding the foregoing, in the event that the Company becomes subject to
the reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), then at no time thereafter shall Holder, together with any
“affiliates” of Holder (as defined in the Securities and Exchange Act of 1934,
as amended) “beneficially own” (as defined in the Exchange Act) in excess of
Four and 99/100 percent (4.99%) of the outstanding shares of Common Stock of the
Company.  Accordingly, in the event that the Company becomes subject to the
reporting requirements under the Exchange Act, Holder may not exercise any
portion of this Warrant if, as a result of such exercise, Holder (together with
Holder’s affiliates) would beneficially own in excess of Four and 99/100 percent
(4.99%) of the outstanding shares of Common Stock of the Company, inclusive of
shares of Common Stock beneficially owned by the Holder and acquired other than
through exercise of this Warrant, without the prior written consent of the
Company.


2.2           Net Issue Exercise.  In lieu of the payment methods set forth in
Section 2.1(b) above, the Holder may elect to exchange all or some of the
Warrant for shares of Warrant Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant as provided in this Section 2.2, the Holder shall tender
to the Company the Warrant for the amount being exchanged, along with written
notice of the Holder's election to exchange some or all of the Warrant, and the
Company shall issue to the Holder the number of shares of the Warrant Stock
computed using the following formula:


X = Y (A-B)
 A


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock (as adjusted to the date of
such calculation).


All references herein to an "exercise" of the Warrant shall include an exchange
pursuant to this Section 2.2.


The provisions in this Section 2.2 shall not be available during the
effectiveness of the registration statement covering all Warrant Stock referred
to in Section 4.2 of the Securities Purchase Agreement, but only so long as
there does not exist any Event of Default under any of the Notes.


2.3           "Easy Sale" Exercise  In lieu of the payment methods set forth in
Section 2.1 (b) above, when permitted by law and applicable regulations
(including exchange, Nasdaq and NASD rules and including that all shares so
issued will be deemed to be fully paid, non-assessable and properly listed or
admitted for trading), the Holder may pay the Purchase Price through a "same day
sale" commitment from the Holder (and if applicable a broker-dealer that is a
member of the National Association of Securities Dealers (a "NASD Dealer')),
whereby the Holder irrevocably elects to exercise this Warrant and to sell a
portion of the shares so purchased to pay for the Purchase Price and the Holder
(or, if applicable, the NASD Dealer) commits upon sale (or, in the case of the
NASD Dealer, upon receipt) of such shares to forward the Purchase Price directly
to the Company.  The Company does not have an “easy sale” process established
with a broker-dealer; however, the Company will use its best efforts to
establish such a process within six (6) months of the date of this warrant.


2.4           Stock Certificates; Fractional Shares.  As soon as practicable on
or after any date of exercise of this Warrant pursuant to this Section 2, the
Company shall issue and deliver to the Person or Persons entitled to receive the
same a certificate or certificates for the number of whole shares of Warrant
Stock issuable upon such exercise, together with cash in lieu of any fraction of
a share equal to such fraction of the current Fair Market Value of one whole
share of Warrant Stock as of the date of exercise of this Warrant. No fractional
shares or scrip representing fractional shares shall be issued upon an exercise
of this Warrant.


2.5           Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Warrant Stock purchasable hereunder. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above. The Person
entitled to receive the shares of Warrant Stock issuable upon exercise of this
Warrant shall be treated for all purposes as the holder of record of such shares
as of the close of business on the date the Holder is deemed to have exercised
this Warrant.


           2.6           Purchase Price Adjustment.


(a)           If the Company shall effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before such
subdivision shall be proportionately decreased.  If the Company shall combine
the outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased.  If the
Company shall make or issue a dividend or other distribution payable in
securities, then and in each such event provision shall be made so that the
holder of this Warrant shall receive upon exercise hereof, in addition to the
number of shares of Common Stock receivable thereupon, the amount of securities
that the holder of this Warrant would have received had this Warrant been
exercised for Common Stock on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of exercise of this Warrant retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving corporation), then
and in each such event provision shall be made so that such holder shall receive
upon exercise hereof the amount of such reclassified Common Stock that such
holder would have received had this Warrant been exercised for Common Stock
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
exercise of this Warrant, retained such reclassified Common Stock, giving effect
to all adjustments called for during such period under this paragraph with
respect to the rights of the holder of this Warrant.


(b)           Whenever the Purchase Price shall be adjusted as provided in this
Section 2.6, the Company shall forthwith provide notice of such adjustment to
the holder of this Warrant together with a statement, certified by the chief
financial officer of the Company, showing in detail the facts requiring such
adjustment and the Purchase Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Purchase Price
shall be required unless such adjustment would require a change of at least 1%
in such Purchase Price; provided, however, that any adjustments which by reason
of this paragraph (b) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment.


                      (c)           In case of any consolidation or merger of
the Company with or into another corporation or the conveyance of all or
substantially all of the assets of the Company to another corporation, this
Warrant shall thereafter be exercisable (to the extent such exercise is
permitted hereunder) into the number of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon exercise of this Warrant would have been entitled upon
such consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this
Warrant, to the end that the provisions set forth herein shall be thereafter
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of the this Warrant.


3.           VALID ISSUANCE; TAXES.  All shares of Warrant Stock issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable;
provided that the Company shall pay all taxes and other governmental charges
that may be imposed in respect of the issue or delivery thereof. The Company
shall not be required to pay any tax or other charge imposed in connection with
any transfer involved in the issuance of any certificate for shares of Warrant
Stock in any name other than that of the Registered Holder of this Warrant, and
in such case the Company shall not be required to issue or deliver any stock
certificate or security until such tax or other charge has been paid, or it has
been established to the Company's reasonable satisfaction that no tax or other
charge is due.


4.           LOSS OR MUTILATION. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company shall execute and deliver in lieu thereof a new Warrant of like
tenor as the lost, stolen, destroyed or mutilated Warrant.


5.           RESERVATION OF WARRANT STOCK . Notwithstanding anything to the
contrary in this Agreement, Holder acknowledges that as of the date hereof, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than the minimum required to honor conversion requests hereunder
(the “Share Deficiency”).  The Company agrees to take action as soon as
practicably possible to remedy the Share Deficiency.  After remedy of the Share
Deficiency, the Company hereby covenants that at all times there shall be
reserved for issuance and delivery upon exercise of this Warrant such number of
shares of Warrant Stock, Common Stock or other shares of capital stock of the
Company as are from time to time issuable upon exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Articles of
Incorporation to provide sufficient reserves of shares of Warrant Stock issuable
upon exercise of this Warrant. All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws. Issuance of this Warrant shall constitute full authority to the
Company's officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Warrant Stock upon
the exercise of this Warrant.


6.           RESTRICTIONS ON TRANSFER. The Holder, by acceptance hereof, agrees
that, absent an effective registration statement filed with the SEC under the
Securities Act of 1933, as amended (the "Securities Act"), covering the
disposition or sale of this Warrant or the Warrant Stock issued or issuable upon
exercise hereof, as the case may be, and registration or qualification under
applicable state securities laws, such Holder will not sell, transfer, pledge,
or hypothecate any or all such Warrants or Warrant Stock, as the case may be,
unless either (a) the Company has received an opinion of counsel, in form and
substance reasonably satisfactory to the Company, to the effect that such
registration is not required in connection with such disposition or (b) the sale
of such securities is made pursuant to SEC Rule 144.


7.           NOTICE.  All notices and other communications from the Company to
the Holder shall be sent to the Holder at the address for such Holder set forth
on the Company’s books and records.


8.           HEADINGS; SECTION REFERENCE.  The headings in this Warrant are for
purposes of convenience in reference only, and shall not be deemed to constitute
a part hereof.  All Section references herein are references, to Sections of
this Warrant unless specified otherwise.


9.           LAW GOVERNING.  . This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
conflict of laws provisions.  The parties agree that the New York State Supreme
Court located in the County of Nassau, State of New York shall have exclusive
jurisdiction in connection with any dispute concerning or arising out of this
Warrant, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Warrant and/or arising out of or relating to any dispute between the parties,
the prevailing party with respect to each specific issue in a matter shall be
entitled to recover all of his or its costs and expenses relating to such issue
(including without limitation, reasonable attorney’s fees and disbursements) in
addition to any other relief to which such party may be entitled..


10.           NO IMPAIRMENT. The Company will not, by amendment of its Articles
of Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company: (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise and (b) will take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non­assessable shares of Warrant Stock upon exercise of this Warrant.


11.           SEVERABILITY. If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.           COUNTERPARTS. For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.


13.           NO INCONSISTENT AGREEMENTS. The Company will not on or after the
date of this Warrant enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holder or otherwise
conflicts with the provisions hereof.


14.           SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:30 P.M. the next business day.
[Remainder of Page Intentionally Left Blank’ Signature Page Follows]

1.3 






{Warrant-Series B (DigitalPost/Agile) / 00099422.DOC / 3}
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned duly authorized representative of the
Company has executed this Warrant as of the day and date first written above.




DIGITALPOST INTERACTIVE, INC.




By:____________________________
      Name:
      Title:



1.3 






{Warrant-Series B (DigitalPost/Agile) / 00099422.DOC / 3}
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE


(To be executed upon exercise of Warrant)




The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, ___ shares of Warrant Stock:


1.  
Tenders herewith payment of the exercise price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of $_______ for
__________ such securities.



2.  
Elects the Net Issue Exercise option pursuant to Section 2.2 of the Warrant, and
accordingly requests delivery of a net of _________ of such securities,
according to the following calculation:



 
X = Y (A-B)
(       )= (    ) [(           ) - (         )]

A                                       (_______)


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of the Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock.


3.  
Elects the Easy Sale Exercise option pursuant to Section 2.3 of the Warrant, and
accordingly requests delivery of a net of ________ of such securities to the
brokerage firm identified below and attaches the agreement of said firm to pay
to the Company out of the proceeds of sale the purchase price of the Warrant
Shares.



Unless Easy Sale Exercise is elected above, in which case the Warrant Shares
shall be issued to the Warrant Holder’s account at said brokerage firm, please
issue a certificate or certificates for such securities in the name of, and pay
any cash for any fractional share to (please print name, address and social
security number):


Name:                                ______________________________________
Address:                      ______________________________________
Signature:                                ______________________________________
Date:                                ______________________________________


Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.


If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.













1.3 






{Warrant-Series B (DigitalPost/Agile) / 00099422.DOC / 3}
 
 

--------------------------------------------------------------------------------

 




NEITHER THIS NOTE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS NOTE NOR ANY SHARES OF
STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THIS NOTE OR SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID
EXEMPTION THEREFROM UNDER THE ACT.


THE ISSUE PRICE OF THIS NOTE IS $200,000 (THE "ISSUE PRICE").  THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THIS NOTE IS $42,424.24 (THE “OID AMOUNT”).  THE
ISSUE DATE OF THIS NOTE IS JULY __, 2008.


DIGITALPOST INTERACTIVE, INC.


Form Of Original Issue Discount Term Secured Convertible  Promissory Note




$242,424.24                                                                                                                                 July
__, 2008


FOR VALUE RECEIVED, the undersigned DigitalPost Interactive, Inc., a Nevada
corporation (referred to herein as "Borrower" or the "Company"), promises to pay
to the order of Agile Opportunity Fund LLC, its successors or assigns (the
"Lender"), the principal sum of Two Hundred Forty Two Thousand Four Hundred
Twenty Four and 24/100 Dollars ($242,424.24) (the "Face Amount") on May 30, 2010
(the "Maturity Date"), together with interest on the $200,000 Issue Price of
this Note at a rate equal to fifteen percent (15%) per annum calculated on the
basis of a 360 day year (the "Interest Rate").  The first interest payment after
the date hereof shall be due and payable on the last day of the first full month
following the date hereof.  Thereafter, interest shall be due and payable on the
last day of each month prior to the Maturity Date.  Notwithstanding any other
provision hereof, interest paid or becoming due hereunder and any other payments
hereunder which may constitute interest shall in no event exceed the maximum
rate permitted by applicable law.


           Interest due hereunder is payable in lawful money of the United
States of America to the Lender at the address set forth in that certain
Securities Purchase Agreement between the Borrower and the Lenders identified
therein of even date herewith, as amended from time to time (the "Securities
Purchase Agreement") and pursuant to which this Note is issued.  The terms and
conditions of the Securities Purchase Agreement and all other loan documents
executed in connection therewith ("Loan Documents") are incorporated by
reference herein and made a part hereof.  All capitalized terms not otherwise
defined herein shall have the respective meanings as set forth in the Securities
Purchase Agreement.




           Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Note is paid in full, Lender shall have the right, in its sole
discretion, to convert the then outstanding Face Amount of this Note less the
then as yet unamortized portion of the OID Amount (the “Convertible Principal
Balance”) plus accrued but unpaid interest under this Note, in whole or in part,
into shares (each, a “Conversion Share”) of Common Stock at a conversion price
equal to $0.25 per Conversion Share, subject to adjustment as provided in
Section 2 herein (the “Conversion Price”).


(b)           Lender may convert this Note at the Conversion Price by the
surrender of this Note (properly endorsed) to the Company at the principal
office of the Borrower, together with the form of Notice of Conversion attached
hereto as Annex A (a “Notice of Conversion”) duly completed, dated and executed,
specifying therein the principal amount of this Note and/or outstanding interest
to be converted.  The “Conversion Date” shall be the date that such Notice of
Conversion and this Note is duly provided to Borrower hereunder (or, at Lender's
option, the next interest payment date with respect to Lender's conversion of
any scheduled interest payment).  In the event that the Lender shall specify a
name or names other than that of the Lender to receive any of the Conversion
Shares issuable upon such exercise of the conversion option, the Notice of
Conversion also shall be accompanied by payment of all transfer taxes payable
upon the issuance of the Conversion Shares to such specified person(s).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion, this Note and applicable transfer taxes, if
any, all in accordance with Section 1(b) with respect to a conversion of any
portion of this Note, the Lender (and any person(s) receiving Conversion Shares
in lieu of the Lender) shall be deemed to have become the holder of record for
all purposes of the Conversion Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Note, the Company, at the
Company’s expense (including the payment by Company of any applicable issuance
and similar taxes, but excluding the transfer taxes referred to in Section
1(b)), will cause to be issued in the name of and delivered to the Lender
(and/or such other person(s) identified in the Notice of Conversion with respect
to such conversion), certificates evidencing the number of duly authorized,
validly issued, fully paid and non-assessable Conversion Shares to which the
Lender (and/or such other person(s) identified in such Notice of Conversion,
shall be entitled to receive upon the conversion), such certificates to be in
such reasonable denominations as Lender may request when delivering the Notice
of Conversion.


(e)           If less than the entire Convertible Principal Balance of this Note
is being converted, the Company shall execute and deliver to the Lender a new
replacement Note (dated as of the date hereof) evidencing a face amount which is
the percentage of the original Face Amount equal to the portion of the
Convertible Principal Balance that has not been so converted.







 
















{Promissory Note (DigitalPost/Agile) 3rd Closing / 00121511.DOC /}
 
 

--------------------------------------------------------------------------------

 

Section 2.  Conversion Price Adjustment.


(a)           If the Borrower, at any time while this Note is outstanding, (i)
shall pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (ii) subdivide outstanding shares of Common
Stock into a larger number of shares, (iii) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Borrower, then the Conversion Price shall be multiplied by
a fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding after such event. Any adjustment made
pursuant to this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.


                      (b)           In case of any consolidation or merger of
the Borrower with or into another corporation or the conveyance of all or
substantially all of the assets of the Borrower to another corporation, this
Note shall thereafter be convertible (to the extent such conversion is permitted
hereunder) into the number of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock of the Borrower
deliverable upon conversion of this Note would have been entitled upon such
consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holders of this Note,
to the end that the provisions set forth herein shall be thereafter applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the conversion of the Note.


           Section 3.  Reservation of Stock.  The Borrower covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock solely for the purpose of issuance upon conversion of
this Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Lender, not less than such
number of shares of the Common Stock as shall be issuable upon the conversion of
the outstanding Face Amount of this Note and accrued and unpaid interest
hereunder.  If at any time, the Company does not have available an amount of
authorized but unissued Common Stock or Common Stock held in treasury necessary
to satisfy any conversion of all amounts outstanding under this Note, the
Company shall call and hold a special meeting of its stockholders within 30 days
of the occurrence of any shortfall in authorized shares for the purpose of
approving an increase in the number of shares of authorized Common Stock to an
amount sufficient to enable conversion all amounts outstanding under this Note,
subject in all respects to compliance with the requirements of Section 14 of the
Securities Exchange Act of 1934 to which the Borrower is subject.  The Board of
Directors of the Company shall recommend that stockholders vote in favor of
increasing the number of authorized shares of Common Stock at any such
meeting.  Each Member of the Board of Directors of the Company shall also vote
all of such Director’s voting securities of the Company in favor of such
increase in authorized shares.  The Borrower covenants that all shares of Common
Stock that may be issuable upon conversion of this Note shall, upon issue, be
duly and validly authorized, issued and fully paid and nonassessable.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Note other than such as
have been met or obtained. The execution, delivery and performance of this Note
and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto or the securities issuable
upon conversion of this will not violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.


           Section 4.  No Fractional Shares.  Upon a conversion hereunder, the
Borrower shall not be required to issue stock certificates representing
fractions of shares of Common Stock, and in lieu of any fractional shares which
would otherwise be issuable, the Borrower shall issue the next highest whole
number of shares of Common Stock, as the case may be.


Section 5.  Redemption.


(a)  Mandatory Redemption.  If at any time while this Note shall be outstanding,
the Company shall consummate: (i) a “going-private” transaction whereby the
Common Stock shall thereafter cease to be registered under the Exchange Act;
(ii) a Sale of the Company; or (iii) the closing of a financing in excess of
five million dollars ($5,000,000), then the Company shall deliver a written
notice to the Lender of the pending consummation of any transaction described in
clauses (i)-(iii) of this Section 5 (each, a "Liquidity Event") fifteen (15)
days prior thereto and shall redeem this Note immediately following the closing
of a Liquidity Event by paying the applicable Redemption Price.  As used herein,
"Redemption Price" shall equal the accrued but unpaid interest outstanding under
this Note, plus: (i) if the effective date or closing date, as applicable, of
the Liquidity Event giving rise to such repayment obligation (the “Repayment
Date”) is prior to the six (6) month anniversary of the date hereof, one hundred
ten percent (110%) of the Face Amount of this Note; (ii) if the Repayment Date
is on or after the six (6) month anniversary of the date hereof, but prior to
the twelve (12) month anniversary of the date hereof, one hundred fifteen
percent (115%) of the Face Amount of this Note; or (iii) if the Repayment Date
is on or after the twelve (12) month anniversary of the date hereof, one hundred
twenty percent (120%) of the Face Amount of this Note.  The Borrower shall
deliver to the Lender the Redemption Price on the Repayment Date in immediately
available funds.  For the purpose of clarification, after delivery of a notice
of a Liquidity Event as provided for in this Section, the Lender shall continue
to be entitled to effectuate conversions as contemplated under this Note until
such time as the redemption under this Section is consummated.


(b)  Voluntary Prepayment.  If at any time while the Notes shall be outstanding,
the Company may deliver a written notice of prepayment to the Lender of its
intention to prepay the Notes in full, or in part, fifteen (15) days prior
thereto and shall redeem such portion of the Notes as indicated in the notice by
paying the applicable Redemption Price above.  The date of the notice in this
instance is the Repayment Date.  For the purpose of clarification, after
delivery of a notice of prepayment as provided for in this Section, the Lender
shall continue to be entitled to effectuate conversions as contemplated under
this Note until such time as the redemption under this Section is consummated.


           Section 6.  Transferability.  This Note and any of the rights granted
hereunder are freely transferable by the Lender, in its sole discretion, subject
to federal and state securities law restrictions, if any.


           Section 7.  Event of Default.


(a)           An "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Note, as and when the same shall become due and
payable (whether the Maturity Date or by acceleration or otherwise);


(ii)           The Borrower or any subsidiary shall fail to observe or perform
any other material covenant, agreement or warranty contained in, or otherwise
commit any breach or default of any provision of this Note or any Loan Document
to which it is a party;


(iii)           The Borrower or any subsidiary shall commence, or there shall be
commenced against the Borrower or any Subsidiary any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or Subsidiary or there is commenced
against the Borrower or Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Borrower or
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower or
Subsidiary makes a general assignment for the benefit of creditors; or the
Borrower or Subsidiary shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Borrower or Subsidiary shall by any act or failure to act expressly indicate its
consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Borrower or Subsidiary for the purpose
of effecting any of the foregoing;


           (iv)           The Borrower or any subsidiary shall default in any of
its obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any leasing or factoring
arrangement of the Borrower, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable.


(b)           Following an Event of Default, the Interest Rate shall increase to
twenty percent (20%) per annum (but not exceeding the maximum rate permitted by
law) immediately following such Event of Default. Upon the occurrence of an
Event of Default hereunder, the entire Face Amount of this Note together with
any accrued but unpaid interest shall automatically become due and payable.  The
failure of the Lender to exercise any of its rights hereunder in any particular
instance shall not constitute a waiver of the same or of any other right in that
or any subsequent instance with respect to the Lender or any subsequent
holder.  The Lender need not provide and the Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.


           Section 8.  Registration Rights.  The Lender is entitled to certain
registration rights with respect to the Common Stock issuable upon conversion of
this Debenture as set forth in the Securities Purchase Agreement.


           Section 9.  Notices.  Any and all notices, requests, documents or
other communications or deliveries required or permitted to be given or
delivered hereunder shall be delivered in accordance with the notice provisions
of the Securities Purchase Agreement.


           Section 10.  Governing Law; Waiver of Jury Trial.  This Note and the
provisions hereof are to be construed according to and are governed by the laws
of the State of New York, without regard to principles of conflicts of laws
thereof.  Borrower agrees that the New York State Supreme Court located in the
County of Nassau, State of New York shall have exclusive jurisdiction in
connection with any dispute concerning or arising out of this Note, the Loan
Documents, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Note, the Loan Documents and/or arising out of or relating to any dispute
between the parties, the Lender shall be entitled to recover all of his or its
costs and expenses relating collection and enforcement of this Note (including
without limitation, reasonable attorney’s fees and disbursements) in addition to
any other relief to which the Lender may be entitled.


THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATING TO THIS NOTE.


Section 11.  Successors and Assigns.  Subject to applicable securities laws,
this Note and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Lender.


Section 12.  Amendment.  This Note may be modified or amended or the provisions
hereof waived only with the written consent of the Lender and the Company.


Section 13.  Severability.  Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]



 
















{Promissory Note (DigitalPost/Agile) 3rd Closing / 00121511.DOC /}
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.


DIGITALPOST INTERACTIVE, INC.




By:_________________________________
     Name:
     Title:









































 
















{Promissory Note (DigitalPost/Agile) 3rd Closing / 00121511.DOC /}
 
 

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Promissory Note


           The undersigned Lender hereby elects to convert $__________ principal
(equal to $______ Face Amount less, if Conversion Date is prior to Maturity
Date, $____ unamortized OID Amount, capitalized terms used as defined in the
Note) and $_____ interest currently outstanding and owed under the Original
Issue Discount Term Secured Convertible Promissory Note issued to Agile
Opportunity Fund, LLC at a Conversion Price of $___ (the “Note”) and to purchase
___________ shares of Common Stock of DigitalPost Interactive, Inc. issuable
upon conversion of such Note, and requests that certificates for such securities
shall be issued in the name of:




___________________________________________________________
(please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)


and be delivered as follows:




___________________________________________________________
please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)




Lender Name:_______________________________________________


By:________________________________________________________
      Name:
      Title:


Conversion Date:___________________________________________











 
















{Promissory Note (DigitalPost/Agile) 3rd Closing / 00121511.DOC /}
 
 

--------------------------------------------------------------------------------

 






DIGITALPOST INTERACTIVE, INC.
FORM OF WARRANT (SERIES A)




July __, 2008


THIS WARRANT, AND ALL SHARES OF STOCK ISSUABLE UNDER THIS WARRANT, HAVE BEEN AND
WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
("THE ACT"). SUCH SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.


These are Series A Warrants issued pursuant to the Securities Purchase Agreement
dated as of May 30, 2008 between DigitalPost, Inc., a Nevada corporation (the
“Company”) and the other parties thereto, including the Investor identified
below (the “Securities Purchase Agreement”).  This Warrant is subject to a
certain Put Right pursuant to Section 4.1 of the Securities Purchase Agreement
and is entitled to certain registration rights pursuant to Section 4.2 of the
Securities Purchase Agreement. The number of shares issuable upon exercise of
this Warrant shall be subject to adjustment in accordance with the terms hereof.


THIS CERTIFIES THAT, for value received, AGILE OPPORTUNITY FUND, LLC (the
"Investor", “Lender” or the “Holder”), or its permitted assigns is entitled,
subject to the terms and conditions of this Warrant, at any time following the
Effective Date and before 5:30 P.M. New York City time on the Expiration Date,
to purchase from the Company, 96,969.70 shares of Common Stock (such shares and
all other shares issued or issuable pursuant to this Warrant referred to
hereinafter as "Warrant Stock"). The initial "Purchase Price" per share shall be
equal to $0.25 for an aggregate Purchase Price for all Warrant Stock equal to
$24,242.43.


1.           DEFINITIONS: As used in this Warrant, the following terms shall
have the following respective meanings:


“Affiliate” when used with respect to any Person, shall mean (a) any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person, and (b) any executive officer or director of
such Person and any executive officer, director or general partner of the other
Person which controls such Person.  For the purposes of this definition,
"control" (including the correlative meanings of the terms "controlling",
"controlled by" and "under common control with"), with respect to any Person,
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.


“Common Stock” shall mean the common stock, $.001 par value, of the Company.


“Effective Date" shall mean the date hereof.


"Expiration Date" shall mean May 30, 2013.


"Fair Market Value" of a share of Warrant Stock as of a particular date shall
mean:


(a)           If traded on a securities exchange or the Nasdaq National Market,
the Fair Market Value shall be deemed to be the average of the closing price of
the Warrant Stock on such exchange or market over the five (5) business days
ending on the day immediately prior to the applicable date of valuation;


(b)           If actively traded over-the-counter, the Fair Market Value shall
be deemed to be the average of the closing bid prices over the 30-day period
ending on the day immediately prior to the applicable date of valuation; and


(c)           If there is no active public market, the Fair Market Value shall
be the value thereof, as agreed upon by the Company and the Holder; provided,
however, that if the Company and the Holder cannot agree on such value, such
value shall be determined by an independent valuation firm experienced in
valuing businesses such as the Company and jointly selected in good faith by the
Company and the Holder. Fees and expenses of the valuation firms shall be paid
solely by the Company.


"Holder" shall mean the Investor, its successors or assigns.


"Notes" shall mean the Notes as defined in and issued pursuant to the Securities
Purchase Agreement.


"Person" shall mean any individual, corporation, partnership, limited liability
company, trust or other entity or organization, including any governmental
authority or political subdivision thereof.


"Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.


"SEC" shall mean the United States Securities and Exchange Commission.


"Warrant" shall mean this Warrant and any warrant delivered in substitution or
exchange therefor as provided herein.


2.           EXERCISE OF WARRANT.


2.1           Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, this Warrant may be exercised, in
whole or in part at any time or from time to time, from and after the Effective
Date and on or before the Expiration Date by delivery (including, without
limitation, delivery by facsimile) of the form of Notice of Exercise attached
hereto as Exhibit 1 (the "Notice of Exercise"), duly executed by the Holder, to
the Company at its then principal office, and as soon as practicable after such
date, surrendering:


(a)           this Warrant at the principal office of the Company, and


(b)           payment in cash, by check or by wire transfer of an amount equal
to the product obtained by multiplying the number of shares of Warrant Stock
being purchased upon such exercise by the then effective Purchase Price (the
"Exercise Amount").


Notwithstanding the foregoing, in the event that the Company becomes subject to
the reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), then at no time thereafter shall Holder, together with any
“affiliates” of Holder (as defined in the Securities and Exchange Act of 1934,
as amended) “beneficially own” (as defined in the Exchange Act) in excess of
Four and 99/100 percent (4.99%) of the outstanding shares of Common Stock of the
Company.  Accordingly, in the event that the Company becomes subject to the
reporting requirements under the Exchange Act, Holder may not exercise any
portion of this Warrant if, as a result of such exercise, Holder (together with
Holder’s affiliates) would beneficially own in excess of Four and 99/100 percent
(4.99%) of the outstanding shares of Common Stock of the Company, inclusive of
shares of Common Stock beneficially owned by the Holder and acquired other than
through exercise of this Warrant, without the prior written consent of the
Company.


[Remainder of Page Intentionally Left Blank]

1.3 








{Warrant-Series A (DigitalPost/Agile) 3rd Closing / 00121512.DOC /}
 
 

--------------------------------------------------------------------------------

 

2.2           Net Issue Exercise.  In lieu of the payment methods set forth in
Section 2.1(b) above, the Holder may elect to exchange all or some of the
Warrant for shares of Warrant Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant as provided in this Section 2.2, the Holder shall tender
to the Company the Warrant for the amount being exchanged, along with written
notice of the Holder's election to exchange some or all of the Warrant, and the
Company shall issue to the Holder the number of shares of the Warrant Stock
computed using the following formula:


X = Y (A-B)
 A


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock (as adjusted to the date of
such calculation).


All references herein to an "exercise" of the Warrant shall include an exchange
pursuant to this Section 2.2.


The provisions in this Section 2.2 shall not be available during the
effectiveness of the registration statement covering all Warrant Stock referred
to in Section 4.2 of the Securities Purchase Agreement, but only so long as
there does not exist any Event of Default under any of the Notes.


2.3           "Easy Sale" Exercise  In lieu of the payment methods set forth in
Section 2.1 (b) above, when permitted by law and applicable regulations
(including exchange, Nasdaq and NASD rules and including that all shares so
issued will be deemed to be fully paid, non-assessable and properly listed or
admitted for trading), the Holder may pay the Purchase Price through a "same day
sale" commitment from the Holder (and if applicable a broker-dealer that is a
member of the National Association of Securities Dealers (a "NASD Dealer')),
whereby the Holder irrevocably elects to exercise this Warrant and to sell a
portion of the shares so purchased to pay for the Purchase Price and the Holder
(or, if applicable, the NASD Dealer) commits upon sale (or, in the case of the
NASD Dealer, upon receipt) of such shares to forward the Purchase Price directly
to the Company.  The Company does not have an “easy sale” process established
with a broker-dealer; however, the Company will use its best efforts to
establish such a process within six (6) months of the date of this warrant.


2.4           Stock Certificates; Fractional Shares.  As soon as practicable on
or after any date of exercise of this Warrant pursuant to this Section 2, the
Company shall issue and deliver to the Person or Persons entitled to receive the
same a certificate or certificates for the number of whole shares of Warrant
Stock issuable upon such exercise, together with cash in lieu of any fraction of
a share equal to such fraction of the current Fair Market Value of one whole
share of Warrant Stock as of the date of exercise of this Warrant. No fractional
shares or scrip representing fractional shares shall be issued upon an exercise
of this Warrant.


2.5           Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Warrant Stock purchasable hereunder. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above. The Person
entitled to receive the shares of Warrant Stock issuable upon exercise of this
Warrant shall be treated for all purposes as the holder of record of such shares
as of the close of business on the date the Holder is deemed to have exercised
this Warrant.


           2.6           Purchase Price Adjustment.


(a)           If the Company shall effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before such
subdivision shall be proportionately decreased.  If the Company shall combine
the outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased.  If the
Company shall make or issue a dividend or other distribution payable in
securities, then and in each such event provision shall be made so that the
holder of this Warrant shall receive upon exercise hereof, in addition to the
number of shares of Common Stock receivable thereupon, the amount of securities
that the holder of this Warrant would have received had this Warrant been
exercised for Common Stock on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of exercise of this Warrant retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving corporation), then
and in each such event provision shall be made so that such holder shall receive
upon exercise hereof the amount of such reclassified Common Stock that such
holder would have received had this Warrant been exercised for Common Stock
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
exercise of this Warrant, retained such reclassified Common Stock, giving effect
to all adjustments called for during such period under this paragraph with
respect to the rights of the holder of this Warrant.


(b)           Whenever the Purchase Price shall be adjusted as provided in this
Section 2.6, the Company shall forthwith provide notice of such adjustment to
the holder of this Warrant together with a statement, certified by the chief
financial officer of the Company, showing in detail the facts requiring such
adjustment and the Purchase Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Purchase Price
shall be required unless such adjustment would require a change of at least 1%
in such Purchase Price; provided, however, that any adjustments which by reason
of this paragraph (b) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment.


                      (c)           In case of any consolidation or merger of
the Company with or into another corporation or the conveyance of all or
substantially all of the assets of the Company to another corporation, this
Warrant shall thereafter be exercisable (to the extent such exercise is
permitted hereunder) into the number of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon exercise of this Warrant would have been entitled upon
such consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this
Warrant, to the end that the provisions set forth herein shall be thereafter
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of the this Warrant.


3.           VALID ISSUANCE; TAXES.  All shares of Warrant Stock issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable;
provided that the Company shall pay all taxes and other governmental charges
that may be imposed in respect of the issue or delivery thereof. The Company
shall not be required to pay any tax or other charge imposed in connection with
any transfer involved in the issuance of any certificate for shares of Warrant
Stock in any name other than that of the Registered Holder of this Warrant, and
in such case the Company shall not be required to issue or deliver any stock
certificate or security until such tax or other charge has been paid, or it has
been established to the Company's reasonable satisfaction that no tax or other
charge is due.


4.           LOSS OR MUTILATION. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company shall execute and deliver in lieu thereof a new Warrant of like
tenor as the lost, stolen, destroyed or mutilated Warrant.


5.           RESERVATION OF WARRANT STOCK . Notwithstanding anything to the
contrary in this Agreement, Holder acknowledges that as of the date hereof, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than the minimum required to honor conversion requests hereunder
(the “Share Deficiency”).  The Company agrees to take action as soon as
practicably possible to remedy the Share Deficiency.  After remedy of the Share
Deficiency, the Company hereby covenants that at all times there shall be
reserved for issuance and delivery upon exercise of this Warrant such number of
shares of Warrant Stock, Common Stock or other shares of capital stock of the
Company as are from time to time issuable upon exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Articles of
Incorporation to provide sufficient reserves of shares of Warrant Stock issuable
upon exercise of this Warrant. All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws. Issuance of this Warrant shall constitute full authority to the
Company's officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Warrant Stock upon
the exercise of this Warrant.


6.           RESTRICTIONS ON TRANSFER. The Holder, by acceptance hereof, agrees
that, absent an effective registration statement filed with the SEC under the
Securities Act of 1933, as amended (the "Securities Act"), covering the
disposition or sale of this Warrant or the Warrant Stock issued or issuable upon
exercise hereof, as the case may be, and registration or qualification under
applicable state securities laws, such Holder will not sell, transfer, pledge,
or hypothecate any or all such Warrants or Warrant Stock, as the case may be,
unless either (a) the Company has received an opinion of counsel, in form and
substance reasonably satisfactory to the Company, to the effect that such
registration is not required in connection with such disposition or (b) the sale
of such securities is made pursuant to SEC Rule 144.


7.           NOTICE.  All notices and other communications from the Company to
the Holder shall be sent to the Holder at the address for such Holder set forth
on the Company’s books and records.


8.           HEADINGS; SECTION REFERENCE.  The headings in this Warrant are for
purposes of convenience in reference only, and shall not be deemed to constitute
a part hereof.  All Section references herein are references, to Sections of
this Warrant unless specified otherwise.


9.           LAW GOVERNING.  . This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
conflict of laws provisions.  The parties agree that the New York State Supreme
Court located in the County of Nassau, State of New York shall have exclusive
jurisdiction in connection with any dispute concerning or arising out of this
Warrant, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Warrant and/or arising out of or relating to any dispute between the parties,
the prevailing party with respect to each specific issue in a matter shall be
entitled to recover all of his or its costs and expenses relating to such issue
(including without limitation, reasonable attorney’s fees and disbursements) in
addition to any other relief to which such party may be entitled..


10.           NO IMPAIRMENT. The Company will not, by amendment of its Articles
of Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company: (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise and (b) will take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non­assessable shares of Warrant Stock upon exercise of this Warrant.


11.           SEVERABILITY. If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.           COUNTERPARTS. For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.


13.           NO INCONSISTENT AGREEMENTS. The Company will not on or after the
date of this Warrant enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holder or otherwise
conflicts with the provisions hereof.


14.           SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:30 P.M. the next business day.


[Remainder of Page Intentionally Left Blank’ Signature Page Follows]

1.3 








{Warrant-Series A (DigitalPost/Agile) 3rd Closing / 00121512.DOC /}
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned duly authorized representative of the
Company has executed this Warrant as of the day and date first written above.




DIGITALPOST INTERACTIVE, INC.




By:____________________________
      Name:
      Title:



1.3 








{Warrant-Series A (DigitalPost/Agile) 3rd Closing / 00121512.DOC /}
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE


(To be executed upon exercise of Warrant)




The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, ___ shares of Warrant Stock:


1.  
Tenders herewith payment of the exercise price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of $_______ for
__________ such securities.



2.  
Elects the Net Issue Exercise option pursuant to Section 2.2 of the Warrant, and
accordingly requests delivery of a net of _________ of such securities,
according to the following calculation:



 
X = Y (A-B)
(       )= (    ) [(           ) - (         )]

A                                       (_______)


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of the Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock.


3.  
Elects the Easy Sale Exercise option pursuant to Section 2.3 of the Warrant, and
accordingly requests delivery of a net of ________ of such securities to the
brokerage firm identified below and attaches the agreement of said firm to pay
to the Company out of the proceeds of sale the purchase price of the Warrant
Shares.



Unless Easy Sale Exercise is elected above, in which case the Warrant Shares
shall be issued to the Warrant Holder’s account at said brokerage firm, please
issue a certificate or certificates for such securities in the name of, and pay
any cash for any fractional share to (please print name, address and social
security number):


Name:                                ______________________________________
Address:                      ______________________________________
Signature:                                ______________________________________
Date:                                ______________________________________


Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.


If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.











1.3 








{Warrant-Series A (DigitalPost/Agile) 3rd Closing / 00121512.DOC /}
 
 

--------------------------------------------------------------------------------

 






DIGITALPOST INTERACTIVE, INC.
FORM OF WARRANT (SERIES B)




July __, 2008


THIS WARRANT, AND ALL SHARES OF STOCK ISSUABLE UNDER THIS WARRANT, HAVE BEEN AND
WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
("THE ACT"). SUCH SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.


These are Series B Warrants issued pursuant to the Securities Purchase Agreement
dated as of May 30, 2008 between DigitalPost, Inc., a Nevada corporation (the
“Company”) and the other parties thereto, including the Investor identified
below (the “Securities Purchase Agreement”).  This Warrant is entitled to
certain registration rights pursuant to Section 4.2 of the Securities Purchase
Agreement. The number of shares issuable upon exercise of this Warrant shall be
subject to adjustment in accordance with the terms hereof.


THIS CERTIFIES THAT, for value received, AGILE OPPORTUNITY FUND, LLC (the
"Investor", “Lender” or the “Holder”), or its permitted assigns is entitled,
subject to the terms and conditions of this Warrant, at any time following the
Effective Date and before 5:30 P.M. New York City time on the Expiration Date,
to purchase from the Company, 96,969.70 shares of Common Stock (such shares and
all other shares issued or issuable pursuant to this Warrant referred to
hereinafter as "Warrant Stock"). The initial "Purchase Price" per share shall be
equal to $0.30 for an aggregate Purchase Price for all Warrant Stock equal to
$29,090.91.


1.           DEFINITIONS: As used in this Warrant, the following terms shall
have the following respective meanings:


“Affiliate” when used with respect to any Person, shall mean (a) any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person, and (b) any executive officer or director of
such Person and any executive officer, director or general partner of the other
Person which controls such Person.  For the purposes of this definition,
"control" (including the correlative meanings of the terms "controlling",
"controlled by" and "under common control with"), with respect to any Person,
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.


“Common Stock” shall mean the common stock, $.001 par value, of the Company.


“Effective Date" shall mean the date hereof.


"Expiration Date" shall mean May 30, 2013.


"Fair Market Value" of a share of Warrant Stock as of a particular date shall
mean:


(a)           If traded on a securities exchange or the Nasdaq National Market,
the Fair Market Value shall be deemed to be the average of the closing price of
the Warrant Stock on such exchange or market over the five (5) business days
ending on the day immediately prior to the applicable date of valuation;


(b)           If actively traded over-the-counter, the Fair Market Value shall
be deemed to be the average of the closing bid prices over the 30-day period
ending on the day immediately prior to the applicable date of valuation; and


(c)           If there is no active public market, the Fair Market Value shall
be the value thereof, as agreed upon by the Company and the Holder; provided,
however, that if the Company and the Holder cannot agree on such value, such
value shall be determined by an independent valuation firm experienced in
valuing businesses such as the Company and jointly selected in good faith by the
Company and the Holder. Fees and expenses of the valuation firms shall be paid
solely by the Company.


"Holder" shall mean the Investor, its successors or assigns.


"Notes" shall mean the Notes as defined in and issued pursuant to the Securities
Purchase Agreement.


"Person" shall mean any individual, corporation, partnership, limited liability
company, trust or other entity or organization, including any governmental
authority or political subdivision thereof.


"Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.


"SEC" shall mean the United States Securities and Exchange Commission.


"Warrant" shall mean this Warrant and any warrant delivered in substitution or
exchange therefor as provided herein.



1.3 






{Warrant-Series B (DigitalPost/Agile) 3rd Closing / 00121513.DOC /}
 
 

--------------------------------------------------------------------------------

 

2.           EXERCISE OF WARRANT.


2.1           Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, this Warrant may be exercised, in
whole or in part at any time or from time to time, from and after the Effective
Date and on or before the Expiration Date by delivery (including, without
limitation, delivery by facsimile) of the form of Notice of Exercise attached
hereto as Exhibit 1 (the "Notice of Exercise"), duly executed by the Holder, to
the Company at its then principal office, and as soon as practicable after such
date, surrendering:


(a)           this Warrant at the principal office of the Company, and


(b)           payment in cash, by check or by wire transfer of an amount equal
to the product obtained by multiplying the number of shares of Warrant Stock
being purchased upon such exercise by the then effective Purchase Price (the
"Exercise Amount").


Notwithstanding the foregoing, in the event that the Company becomes subject to
the reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), then at no time thereafter shall Holder, together with any
“affiliates” of Holder (as defined in the Securities and Exchange Act of 1934,
as amended) “beneficially own” (as defined in the Exchange Act) in excess of
Four and 99/100 percent (4.99%) of the outstanding shares of Common Stock of the
Company.  Accordingly, in the event that the Company becomes subject to the
reporting requirements under the Exchange Act, Holder may not exercise any
portion of this Warrant if, as a result of such exercise, Holder (together with
Holder’s affiliates) would beneficially own in excess of Four and 99/100 percent
(4.99%) of the outstanding shares of Common Stock of the Company, inclusive of
shares of Common Stock beneficially owned by the Holder and acquired other than
through exercise of this Warrant, without the prior written consent of the
Company.


2.2           Net Issue Exercise.  In lieu of the payment methods set forth in
Section 2.1(b) above, the Holder may elect to exchange all or some of the
Warrant for shares of Warrant Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant as provided in this Section 2.2, the Holder shall tender
to the Company the Warrant for the amount being exchanged, along with written
notice of the Holder's election to exchange some or all of the Warrant, and the
Company shall issue to the Holder the number of shares of the Warrant Stock
computed using the following formula:


X = Y (A-B)
 A


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock (as adjusted to the date of
such calculation).


All references herein to an "exercise" of the Warrant shall include an exchange
pursuant to this Section 2.2.


The provisions in this Section 2.2 shall not be available during the
effectiveness of the registration statement covering all Warrant Stock referred
to in Section 4.2 of the Securities Purchase Agreement, but only so long as
there does not exist any Event of Default under any of the Notes.


2.3           "Easy Sale" Exercise  In lieu of the payment methods set forth in
Section 2.1 (b) above, when permitted by law and applicable regulations
(including exchange, Nasdaq and NASD rules and including that all shares so
issued will be deemed to be fully paid, non-assessable and properly listed or
admitted for trading), the Holder may pay the Purchase Price through a "same day
sale" commitment from the Holder (and if applicable a broker-dealer that is a
member of the National Association of Securities Dealers (a "NASD Dealer')),
whereby the Holder irrevocably elects to exercise this Warrant and to sell a
portion of the shares so purchased to pay for the Purchase Price and the Holder
(or, if applicable, the NASD Dealer) commits upon sale (or, in the case of the
NASD Dealer, upon receipt) of such shares to forward the Purchase Price directly
to the Company.  The Company does not have an “easy sale” process established
with a broker-dealer; however, the Company will use its best efforts to
establish such a process within six (6) months of the date of this warrant.


2.4           Stock Certificates; Fractional Shares.  As soon as practicable on
or after any date of exercise of this Warrant pursuant to this Section 2, the
Company shall issue and deliver to the Person or Persons entitled to receive the
same a certificate or certificates for the number of whole shares of Warrant
Stock issuable upon such exercise, together with cash in lieu of any fraction of
a share equal to such fraction of the current Fair Market Value of one whole
share of Warrant Stock as of the date of exercise of this Warrant. No fractional
shares or scrip representing fractional shares shall be issued upon an exercise
of this Warrant.


2.5           Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Warrant Stock purchasable hereunder. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above. The Person
entitled to receive the shares of Warrant Stock issuable upon exercise of this
Warrant shall be treated for all purposes as the holder of record of such shares
as of the close of business on the date the Holder is deemed to have exercised
this Warrant.


           2.6           Purchase Price Adjustment.


(a)           If the Company shall effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before such
subdivision shall be proportionately decreased.  If the Company shall combine
the outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased.  If the
Company shall make or issue a dividend or other distribution payable in
securities, then and in each such event provision shall be made so that the
holder of this Warrant shall receive upon exercise hereof, in addition to the
number of shares of Common Stock receivable thereupon, the amount of securities
that the holder of this Warrant would have received had this Warrant been
exercised for Common Stock on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of exercise of this Warrant retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving corporation), then
and in each such event provision shall be made so that such holder shall receive
upon exercise hereof the amount of such reclassified Common Stock that such
holder would have received had this Warrant been exercised for Common Stock
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
exercise of this Warrant, retained such reclassified Common Stock, giving effect
to all adjustments called for during such period under this paragraph with
respect to the rights of the holder of this Warrant.


(b)           Whenever the Purchase Price shall be adjusted as provided in this
Section 2.6, the Company shall forthwith provide notice of such adjustment to
the holder of this Warrant together with a statement, certified by the chief
financial officer of the Company, showing in detail the facts requiring such
adjustment and the Purchase Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Purchase Price
shall be required unless such adjustment would require a change of at least 1%
in such Purchase Price; provided, however, that any adjustments which by reason
of this paragraph (b) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment.


                      (c)           In case of any consolidation or merger of
the Company with or into another corporation or the conveyance of all or
substantially all of the assets of the Company to another corporation, this
Warrant shall thereafter be exercisable (to the extent such exercise is
permitted hereunder) into the number of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon exercise of this Warrant would have been entitled upon
such consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this
Warrant, to the end that the provisions set forth herein shall be thereafter
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of the this Warrant.


3.           VALID ISSUANCE; TAXES.  All shares of Warrant Stock issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable;
provided that the Company shall pay all taxes and other governmental charges
that may be imposed in respect of the issue or delivery thereof. The Company
shall not be required to pay any tax or other charge imposed in connection with
any transfer involved in the issuance of any certificate for shares of Warrant
Stock in any name other than that of the Registered Holder of this Warrant, and
in such case the Company shall not be required to issue or deliver any stock
certificate or security until such tax or other charge has been paid, or it has
been established to the Company's reasonable satisfaction that no tax or other
charge is due.


4.           LOSS OR MUTILATION. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company shall execute and deliver in lieu thereof a new Warrant of like
tenor as the lost, stolen, destroyed or mutilated Warrant.


5.           RESERVATION OF WARRANT STOCK . Notwithstanding anything to the
contrary in this Agreement, Holder acknowledges that as of the date hereof, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than the minimum required to honor conversion requests hereunder
(the “Share Deficiency”).  The Company agrees to take action as soon as
practicably possible to remedy the Share Deficiency.  After remedy of the Share
Deficiency, the Company hereby covenants that at all times there shall be
reserved for issuance and delivery upon exercise of this Warrant such number of
shares of Warrant Stock, Common Stock or other shares of capital stock of the
Company as are from time to time issuable upon exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Articles of
Incorporation to provide sufficient reserves of shares of Warrant Stock issuable
upon exercise of this Warrant. All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws. Issuance of this Warrant shall constitute full authority to the
Company's officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Warrant Stock upon
the exercise of this Warrant.


6.           RESTRICTIONS ON TRANSFER. The Holder, by acceptance hereof, agrees
that, absent an effective registration statement filed with the SEC under the
Securities Act of 1933, as amended (the "Securities Act"), covering the
disposition or sale of this Warrant or the Warrant Stock issued or issuable upon
exercise hereof, as the case may be, and registration or qualification under
applicable state securities laws, such Holder will not sell, transfer, pledge,
or hypothecate any or all such Warrants or Warrant Stock, as the case may be,
unless either (a) the Company has received an opinion of counsel, in form and
substance reasonably satisfactory to the Company, to the effect that such
registration is not required in connection with such disposition or (b) the sale
of such securities is made pursuant to SEC Rule 144.


7.           NOTICE.  All notices and other communications from the Company to
the Holder shall be sent to the Holder at the address for such Holder set forth
on the Company’s books and records.


8.           HEADINGS; SECTION REFERENCE.  The headings in this Warrant are for
purposes of convenience in reference only, and shall not be deemed to constitute
a part hereof.  All Section references herein are references, to Sections of
this Warrant unless specified otherwise.


9.           LAW GOVERNING.  . This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
conflict of laws provisions.  The parties agree that the New York State Supreme
Court located in the County of Nassau, State of New York shall have exclusive
jurisdiction in connection with any dispute concerning or arising out of this
Warrant, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Warrant and/or arising out of or relating to any dispute between the parties,
the prevailing party with respect to each specific issue in a matter shall be
entitled to recover all of his or its costs and expenses relating to such issue
(including without limitation, reasonable attorney’s fees and disbursements) in
addition to any other relief to which such party may be entitled..


10.           NO IMPAIRMENT. The Company will not, by amendment of its Articles
of Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company: (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise and (b) will take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non­assessable shares of Warrant Stock upon exercise of this Warrant.


11.           SEVERABILITY. If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


12.           COUNTERPARTS. For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.


13.           NO INCONSISTENT AGREEMENTS. The Company will not on or after the
date of this Warrant enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holder or otherwise
conflicts with the provisions hereof.


14.           SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:30 P.M. the next business day.




[Remainder of Page Intentionally Left Blank’ Signature Page Follows]

1.3 






{Warrant-Series B (DigitalPost/Agile) 3rd Closing / 00121513.DOC /}
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned duly authorized representative of the
Company has executed this Warrant as of the day and date first written above.




DIGITALPOST INTERACTIVE, INC.




By:____________________________
      Name:
      Title:



1.3 






{Warrant-Series B (DigitalPost/Agile) 3rd Closing / 00121513.DOC /}
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE


(To be executed upon exercise of Warrant)




The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, ___ shares of Warrant Stock:


1.  
Tenders herewith payment of the exercise price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of $_______ for
__________ such securities.



2.  
Elects the Net Issue Exercise option pursuant to Section 2.2 of the Warrant, and
accordingly requests delivery of a net of _________ of such securities,
according to the following calculation:



 
X = Y (A-B)
(       )= (    ) [(           ) - (         )]

A                                       (_______)


Where:


X = the number of shares of Warrant Stock to be issued to the Holder;


Y = the total number of shares of Warrant Stock as to which this Warrant is
being exercised;


A = the Fair Market Value of one share of the Warrant Stock; and


B = the Purchase Price of one share of Warrant Stock.


3.  
Elects the Easy Sale Exercise option pursuant to Section 2.3 of the Warrant, and
accordingly requests delivery of a net of ________ of such securities to the
brokerage firm identified below and attaches the agreement of said firm to pay
to the Company out of the proceeds of sale the purchase price of the Warrant
Shares.



Unless Easy Sale Exercise is elected above, in which case the Warrant Shares
shall be issued to the Warrant Holder’s account at said brokerage firm, please
issue a certificate or certificates for such securities in the name of, and pay
any cash for any fractional share to (please print name, address and social
security number):


Name:                                ______________________________________
Address:                      ______________________________________
Signature:                                ______________________________________
Date:                                ______________________________________


Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.


If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.













1.3 






{Warrant-Series B (DigitalPost/Agile) 3rd Closing / 00121513.DOC /}
 
 

--------------------------------------------------------------------------------

 
